EXHIBIT 10(j)

 

CREDIT AGREEMENT DATED SEPTEMBER 2, 2004

 

CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 2, 2004

 

AMONG

 

BEMIS COMPANY, INC.,

 

VARIOUS SUBSIDIARIES THEREOF,

 

THE LENDERS PARTY HERETO,

 

BANK ONE, NA,
AS ADMINISTRATIVE AGENT,

 

WACHOVIA BANK, N.A.,
AS SYNDICATION AGENT,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

 

J.P. MORGAN SECURITIES INC.

AND

WACHOVIA CAPITAL MARKETS, LLC
CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I                                                  DEFINITIONS AND
INTERPRETATION

 

1.1.

Definitions

 

1.2.

Interpretation

 

ARTICLE II                                              THE CREDITS

 

2.1.

Commitment

 

2.2.

Determination of Dollar Amounts

 

2.3.

Ratable Loans

 

2.4.

Types of Advances

 

2.5.

Fees; Changes in Aggregate Commitment

 

2.6.

Minimum Amount of Each Advance

 

2.7.

Payments and Prepayments

 

2.8.

Method of Selecting Types and Interest Periods for New Advances

 

2.9.

Conversion and Continuation of Outstanding Advances

 

2.10.

Method of Borrowing

 

2.11.

Changes in Interest Rate, etc

 

2.12.

Rates Applicable After Default

 

2.13.

Method of Payment

 

2.14.

Noteless Agreement; Evidence of Indebtedness

 

2.15.

Telephonic Notices

 

2.16.

Interest Payment Dates; Interest and Fee Basis

 

2.17.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

2.18.

Letters of Credit

 

2.19.

Lending Installations

 

2.20.

Non-Receipt of Funds by the Administrative Agent

 

2.21.

Market Disruption

 

2.22.

Judgment Currency

 

2.23.

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

 

2.24.

Effect of Participation Funding Notice

 

2.25.

Funding of Participations in Dollars

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE III                                          YIELD PROTECTION; TAXES

 

3.1.

Yield Protection

 

3.2.

Availability of Types of Advances

 

3.3.

Funding Indemnification

 

3.4.

Taxes

 

3.5.

Lender Statements; Survival of Indemnity

 

ARTICLE IV                                          CONDITIONS PRECEDENT

 

4.1.

Initial Credit Extension

 

4.2.

Each Credit Extension

 

4.3.

Initial Loans to a Borrowing Subsidiary

 

ARTICLE V                                              REPRESENTATIONS AND
WARRANTIES

 

5.1.

Corporate Existence and Power

 

5.2.

Corporate Authorization

 

5.3.

Binding Effect

 

5.4.

Financial Statements

 

5.5.

Litigation and Contingent Liabilities

 

5.6.

Taxes

 

5.7.

Governmental and other Approvals

 

5.8.

Compliance with ERISA

 

5.9.

Environmental Matters

 

5.10.

Ownership of Properties; Liens

 

5.11.

Subsidiaries

 

5.12.

Investment Company Act

 

5.13.

Regulation U

 

5.14.

Accuracy of Disclosure

 

5.15.

No Burdensome Restrictions

 

ARTICLE VI                                          COVENANTS

 

6.1.

Financial Statements

 

6.2.

Maintenance of Existence

 

6.3.

Books and Records; Maintenance of Properties; Inspections

 

 

ii

--------------------------------------------------------------------------------


 

6.4.

Compliance with Laws and Contractual Obligations

 

6.5.

Notice of Proceedings

 

6.6.

Use of Proceeds

 

6.7.

Payment of Taxes

 

6.8.

Insurance

 

6.9.

Maximum Consolidated Debt to Total Capital Ratio

 

6.10.

Minimum Consolidated Net Worth

 

6.11.

Liens

 

6.12.

Consolidations, Mergers and Sales of Assets

 

6.13.

Transactions with Affiliates

 

6.14.

Business

 

6.15.

Burdensome Agreements

 

ARTICLE VII                                      DEFAULTS

 

ARTICLE VIII                                  ACCELERATION, WAIVERS, AMENDMENTS
AND REMEDIES

 

8.1.

Acceleration

 

8.2.

Amendments

 

8.3.

Preservation of Rights

 

ARTICLE IX                                         GENERAL PROVISIONS

 

9.1.

Survival of Representations

 

9.2.

Governmental Regulation

 

9.3.

Headings

 

9.4.

Entire Agreement

 

9.5.

Several Obligations; Benefits of this Agreement

 

9.6.

Expenses; Indemnification

 

9.7.

Numbers of Documents

 

9.8.

Accounting

 

9.9.

Severability of Provisions

 

9.10.

Nonliability of Lenders

 

9.11.

Confidentiality

 

9.12.

Nonreliance

 

 

iii

--------------------------------------------------------------------------------


 

9.13.

Disclosure

 

9.14.

USA PATRIOT ACT NOTIFICATION

 

ARTICLE X                                             THE ADMINISTRATIVE AGENT

 

10.1.

Appointment; Nature of Relationship

 

10.2.

Powers

 

10.3.

General Immunity

 

10.4.

No Responsibility for Loans, Recitals, etc

 

10.5.

Action on Instructions of Lenders

 

10.6.

Employment of Agents and Counsel

 

10.7.

Reliance on Documents; Counsel

 

10.8.

Agent’s Reimbursement and Indemnification

 

10.9.

Notice of Default

 

10.10.

Rights as a Lender

 

10.11.

Lender Credit Decision

 

10.12.

Successor Agent

 

10.13.

Agent and Arranger Fees

 

10.14.

Delegation to Affiliates

 

10.15.

Other Agents

 

ARTICLE XI                                         SETOFF; RATABLE PAYMENTS

 

11.1.

Setoff

 

11.2.

Sharing of Payments

 

ARTICLE XII                                     ASSIGNMENTS; PARTICIPATIONS; ETC

 

12.1.

Successors and Assigns

 

12.2.

Dissemination of Information

 

12.3.

Tax Treatment

 

ARTICLE XIII                                 NOTICES

 

13.1.

Notices; Effectiveness; Electronic Communication

 

ARTICLE XIV                                 COUNTERPARTS; INTEGRATION;
EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.

Counterparts; Effectiveness

 

14.2.

Electronic Execution of Assignments

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XV                                     GUARANTY BY THE COMPANY

 

15.1.

Guaranty

 

15.2.

Guaranty Unconditional

 

15.3.

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

 

15.4.

Waiver by the Company

 

15.5.

Subrogation

 

15.6.

Stay of Acceleration

 

ARTICLE XVI                                 CHOICE OF LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.

CHOICE OF LAW

 

16.2.

CONSENT TO JURISDICTION

 

16.3.

WAIVER OF JURY TRIAL

 

 

PRICING SCHEDULE [a04-12473_1ex10dj.htm#PricingSchedule]

 

 

EXHIBIT A [a04-12473_1ex10dj.htm#ExhibitA]

COMPLIANCE CERTIFICATE [a04-12473_1ex10dj.htm#ExhibitA]

EXHIBIT B [a04-12473_1ex10dj.htm#ExhibitB]

ASSIGNMENT AND ASSUMPTION [a04-12473_1ex10dj.htm#ExhibitB]

EXHIBIT C [a04-12473_1ex10dj.htm#ExhibitC]

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION [a04-12473_1ex10dj.htm#ExhibitC]

EXHIBIT D [a04-12473_1ex10dj.htm#ExhibitD]

NOTE [a04-12473_1ex10dj.htm#ExhibitD]

EXHIBIT E [a04-12473_1ex10dj.htm#ExhibitE]

ASSOCIATED COSTS RATE [a04-12473_1ex10dj.htm#ExhibitE]

EXHIBIT F [a04-12473_1ex10dj.htm#ExhibitF]

INCREASE REQUEST [a04-12473_1ex10dj.htm#ExhibitF]

EXHIBIT G-1 [a04-12473_1ex10dj.htm#ExhibitG1]

BORROWING SUBSIDIARY AGREEMENT [a04-12473_1ex10dj.htm#ExhibitG1]

EXHIBIT G-2 [a04-12473_1ex10dj.htm#ExhibitG2]

BORROWING SUBSIDIARY TERMINATION [a04-12473_1ex10dj.htm#ExhibitG2]

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement dated as of September 2, 2004 is among Bemis Company,
Inc., a Missouri corporation (together with its successors and assigns, the
“Company”), the subsidiaries of the Company which from time to time become
parties hereto pursuant to Section 2.23 (each a “Borrowing Subsidiary” and
collectively the “Borrowing Subsidiaries”), the Lenders, Wachovia Bank, N.A., as
Syndication Agent, U.S. Bank National Association and Wells Fargo Bank, N.A., as
Co-Documentation Agents, and Bank One, NA, a national banking association, as
Administrative Agent.  The parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

1.1.                              Definitions.  As used in this Agreement:

 

“Administrative Agent” means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (iii) any other
Eligible Currency that a Borrower requests the Administrative Agent to include
as an Agreed Currency hereunder and which is acceptable to all Lenders (or, in
the case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to
make Loans to such Borrowing Subsidiary).

 

“Agreement” means this credit agreement.

 

1

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the secondary market rate
for three-month certificates of deposit (adjusted for statutory reserve
requirements) as of such day and (iii) the sum of the Federal Funds Effective
Rate for such day plus 1/2% per annum.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.

 

“Arrangers” means JPMorgan and Wachovia, Capital Markets, LLC and their
respective successors, in their capacities as Co-Lead Arrangers and Joint Book
Runners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Associated Costs Rate” is defined in Exhibit E.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller or the treasurer of the
Company, or any other officer of the Company from time to time designated by any
of the foregoing officers of the Company, in each case acting singly.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” is defined in the preamble.

 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit G-1.

 

“BSub Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Multicurrency Loans to such
Borrowing Subsidiary.  The amount of the BSub Commitment of any Lender to any
Borrowing Subsidiary shall be equal to such Lender’s Pro Rata Share of the
Aggregate Commitment (or such lesser amount as may be permitted by this
Agreement or the applicable Borrowing Subsidiary Agreement); provided that

 

2

--------------------------------------------------------------------------------


 

if, pursuant to the applicable Borrowing Subsidiary Agreement, one or more
Lenders will not make Loans to such Borrowing Subsidiary, then the BSub
Commitment of any Lender with respect to such Borrowing Subsidiary shall be the
amount set forth on Attachment 1 to such Borrowing Subsidiary Agreement.  Each
BSub Commitment of any Lender is a sublimit of the Commitment of such Lender and
not a separate commitment.

 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.23 and the applicable
Borrowing Subsidiary Agreement, will not make Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity.  Any
Lender may designate an affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Commitment, in which case references herein to a “BSub Lender” shall, where
appropriate, mean such designated affiliate.  Any such designation shall be made
either (a) by causing such affiliate to execute a signature page of the
applicable Borrowing Subsidiary Agreement or (b) by written notice to the
Company and the Administrative Agent (including any notice changing the
designation of such Lender’s affiliate that will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the sum of the amount of such
Lender’s BSub Commitment with respect to such Borrowing Subsidiary is of the
aggregate amount of all BSub Commitments with respect to such Borrowing
Subsidiary (or, if the Commitments have terminated, which (a) the aggregate
outstanding principal amount of such Lender’s Loans to such Borrowing Subsidiary
is of the sum of (b) the aggregate outstanding principal amount of all Loans to
such Borrowing Subsidiary).

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market and (ii)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following events:  (x)
any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner (as defined in Rule 13d 3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Company or (y) individuals who at the
beginning of any period of two consecutive calendar years constituted the

 

3

--------------------------------------------------------------------------------


 

board of directors of the Company (together with any new directors whose
election by the board of directors of the Company or whose nomination for
election by the Company’s shareholders was approved by the members of the board
of directors of the Company then still in office who either were members of the
board of directors of the Company at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors of the
Company.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit in an aggregate amount not exceeding the
amount set forth opposite its signature below, as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.1 or as
otherwise modified from time to time pursuant to the terms hereof.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of the Company and its Consolidated Subsidiaries at such time.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or Guarantee for
drawings or payments thereunder, (vi) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
and (vii) all Debt of others Guaranteed by such Person.

 

“Default” means an event described in Article VII.

 

4

--------------------------------------------------------------------------------


 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency at 11:00 a.m., Local Time, on or as of
the most recent Computation Date provided for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the Company hereunder (i)
made by the Lenders on the same Borrowing Date or (ii) converted or continued by
the Lenders on the same date of conversion or continuation, consisting, in
either case, of the aggregate amount of the several Loans of the same Type and,
in the case of Eurocurrency Loans, having the same Interest Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which a Dollar
Amount may be readily calculated.  If, after the designation of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the determination of the Administrative Agent, an Equivalent
Amount of such currency is not readily calculable, the Administrative Agent
shall promptly notify the Lenders and the Company, and such currency shall no
longer be an Agreed Currency until such time as all of the Lenders agree to
reinstate such currency as an Agreed Currency and promptly, but in any event
within five Business Days of receipt of such notice from the Administrative
Agent, each applicable Borrowing Subsidiary shall repay all of its Loans in such
affected currency or convert such Loans into Loans in Dollars or another Agreed
Currency, subject to the other terms set forth in Article II.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

5

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 3 or such other office, branch, affiliate or correspondent
bank of the Administrative Agent as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, plus (ii) the Applicable Margin, plus (iii) for Loans booked in the
United Kingdom, the Associated Costs Rate.

 

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association LIBOR
rate for deposits in the applicable Agreed Currency as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period; provided that, if no such British
Bankers’ Association LIBOR rate is available, the applicable Eurocurrency
Reference Rate for the relevant Interest Period shall instead be the rate
determined by the Administrative Agent to be the rate at which Bank One offers
to place deposits in the applicable Agreed Currency with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of Bank One’s relevant Eurocurrency Loan and having a maturity equal to
such Interest Period.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

“Facility Termination Date” means the earlier of (a) September 2, 2009 and (b)
the date on which the Commitments are reduced to zero pursuant to Section 2.5.3
or terminated pursuant to Section 8.1.

 

6

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, changing when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.11, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent with the financial
statements referred to in Section 5.4.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person or in any manner providing for the payment of any Debt of any other
Person or otherwise protecting the holder of such Debt against loss (whether by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.  The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter;
provided that (a) if there is no such numerically corresponding day in such
next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month; (b)
if an Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, unless such
next succeeding Business Day falls in a new calendar month, in which case such
Interest Period shall end on the

 

7

--------------------------------------------------------------------------------


 

immediately preceding Business Day; and (c) no Borrower may select an Interest
Period ending after the scheduled Facility Termination Date.

 

“Issuer” means Bank One and/or any other Lender selected by the Company and
reasonably satisfactory to the Administrative Agent, in each case in its
capacity as an issuer of Letters of Credit hereunder.

 

“JPMorgan” means J.P. Morgan Securities Inc.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.19.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

“Letter of Credit Obligations” means, at any time, the Dollar Amount of the sum,
without duplication, of (i) the aggregate undrawn stated amount of all Letters
of Credit at such time plus (ii) the aggregate unpaid amount of all
Reimbursement Obligations at such time.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, each Note issued pursuant to
Section 2.14, each Letter of Credit and each Letter of Credit Application.

 

“Local Time” means (a) with respect to Domestic Loans, Chicago time, and (b)
with respect to Multicurrency Loans, local time of the city where the applicable
Eurocurrency Payment Office is to disburse or receive the applicable payment.

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (i) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(ii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the Lenders or the Issuers thereunder.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

 

“Modification” and “Modify” are defined in Section 2.18(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (i) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or (ii)
converted or continued by the applicable Lenders on the same date of conversion
or continuation, consisting, in either case, of the aggregate amount of the
several Eurocurrency Loans in the same Agreed Currency and for the same Interest
Period.

 

“Multicurrency Loan” means a Eurocurrency Loan denominated in an Agreed Currency
other than Dollars.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Non-U.S. Lender” is defined in Section 3.4(d).

 

“Note” is defined in Section 2.14.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“Other Taxes” is defined in Section 3.4(c).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (i) its Pro Rata Share of all Loans outstanding at such
time plus (ii) its Pro Rata Share of the Letter of Credit Obligations at such
time.

 

“Participant” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.24.

 

9

--------------------------------------------------------------------------------


 

“Payment Date” means the last Business Day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the prime rate of interest announced from time to time by
Bank One or its parent (which is not necessarily the lowest rate charged to any
customer), changing when and as such prime rate changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

 “Pro Rata Share” means, with respect to any Lender on any date of
determination, the percentage which the sum of the amount of such Lender’s
Commitment is of the Aggregate Commitment (or, if the Commitments have
terminated, which (a) the sum of (i) the principal amount of such Lender’s Loans
to the Company plus (ii) the principal amount of such Lender’s participation
interest in all Loans to any other Borrower plus (iii) the amount of such
Lender’s participation in the Letter of Credit Obligations is of (b) the
Aggregate Outstanding Credit Exposure) as of such date.  For purposes of
determining liability for any indemnity obligation under Section 2.18(j) or
10.8, each Lender’s Pro Rata Share shall be determined as of the date the
applicable Issuer or the Administrative Agent notifies the Lenders of such
indemnity obligation (or, if such notice is given after termination of this
Agreement, as of the date of such termination).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

10

--------------------------------------------------------------------------------


 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 15% of the consolidated total
assets of the Company and its Consolidated Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Company and its Consolidated Subsidiaries, in
each case, as would be shown in the consolidated financial statements of the
Company and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made (or if financial
statements have not been delivered hereunder for that month which begins the
twelve-month period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that month).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Capital” means, at any time, the sum of (i) Consolidated Debt plus (ii)
deferred taxes plus (iii) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

11

--------------------------------------------------------------------------------


 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined on the most recent valuation date of such Plan, but only to the
extent that excess represents a potential liability of the Borrower or any
member of the Controlled Group to the PBGC or to such Plan under Title IV of
ERISA.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Utilization Fee Rate” means, at any time, the percentage rate per annum at
which utilization fees are accruing pursuant to Section 2.5.2 at such time as
set forth in the Pricing Schedule.

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

1.2.                              Interpretation.

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of such terms.

 

(b)                                 Article, Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

 

(e)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement; and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

THE CREDITS

 

2.1.                              Commitment.  From the date of this Agreement
to the Facility Termination Date, (a) each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Loans to the Company from
time to time, (b) each BSub Lender with respect to a Borrowing Subsidiary
severally agrees, on the terms and conditions set forth in this Agreement, to
make Multicurrency Loans to such Borrowing Subsidiary (and each other Lender
severally agrees that it will purchase a participation in each such Loan if
required pursuant to Section 2.24) and (c) each Issuer agrees to issue Letters
of Credit denominated in Agreed Currencies for the account of any Borrower from
time to time (and each Lender severally agrees to participate in each such
Letter of Credit as more fully set forth in Section 2.18); provided that (i) at
no time shall Loans be outstanding hereunder in more than five different Agreed
Currencies, (ii) the Aggregate Outstanding Credit Exposure shall not at any time
exceed the Aggregate Commitment, (iii) the Outstanding Credit Exposure of any
Lender shall not at any time exceed such Lender’s Commitment and (iv) the Dollar
Amount of all outstanding Multicurrency Loans shall not at any time exceed
$100,000,000.  Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow at any time prior to the Facility Termination Date.  The
Commitments shall expire on the Facility Termination Date.

 

2.2.                              Determination of Dollar Amounts.  The
Administrative Agent will determine the Dollar Amount of all outstanding
Advances and Letter of Credit Obligations on and as of (i) the date of each
Credit Extension, (ii) the last Business Day of each quarter and (iii) any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders (each, a “Computation Date”).

 

2.3.                              Ratable Loans.  Each Advance shall consist of
Loans made (a) in the case of Loans to the Company, by the Lenders ratably in
accordance with their respective Pro Rata Shares or (b) in the case of Loans to
any Borrowing Subsidiary, by the BSub Lenders for such Borrowing Subsidiary in
accordance with their respective BSub Percentages for such Borrowing Subsidiary.

 

2.4.                              Types of Advances.  Domestic Advances may be
Floating Rate Advances or Eurocurrency Advances, or a combination thereof, as
selected by the applicable Borrower in accordance with Sections 2.8 and 2.9. 
Multicurrency Advances shall be Eurocurrency Advances.

 

2.5.                              Fees; Changes in Aggregate Commitment.

 

2.5.1.  Facility Fee.  The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee at a per annum rate equal to the
Facility Fee Rate on the sum of such Lender’s Commitment (whether used or
unused) from the date hereof to the Facility Termination Date (and, if any Loans
remain outstanding after the close of business in Chicago, Illinois on the
Facility Termination Date, thereafter on the outstanding principal amount of all
Loans owed to each Lender).  The facility fee shall be payable on each Payment
Date, on the Facility Termination Date and, if applicable, thereafter on demand.

 

2.5.2.  Utilization Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a utilization fee at a rate per annum equal to
the Utilization Fee Rate on such Lender’s Outstanding Credit Exposure for any
date (a) prior

 

13

--------------------------------------------------------------------------------


 

to the Facility Termination Date on which the Aggregate Outstanding Credit
Exposure exceeds 33-1/3% of the Aggregate Commitment and (b) on or after the
Facility Termination Date.  The utilization fee shall be payable on each Payment
Date, on the Facility Termination Date and, if applicable, thereafter on demand.

 

2.5.3.  Reduction of Aggregate Commitment.  The Company may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in
integral multiples of $10,000,000, upon at least five Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction; provided that the amount of the Aggregate Commitment may not be
reduced below the Aggregate Outstanding Credit Exposure.

 

2.5.4.  Increase of Aggregate Commitment.  So long as no Default or Unmatured
Default exists or would result therefrom, the Company may, from time to time, by
means of a letter delivered to the Administrative Agent substantially in the
form of Exhibit F, request that the Aggregate Commitment be increased to up to
$750,000,000 by (i) increasing the Commitment  of one or more Lenders that have
agreed to such increase and/or (ii) adding one or more commercial banks or other
Persons (each an “Additional Lender”) as a party hereto with a Commitment in an
amount agreed to by any such Additional Lender; provided that no Additional
Lender shall be added as a party hereto without the written consent of the
Administrative Agent and each Issuer (which shall not be unreasonably
withheld).  Any increase in the Aggregate Commitment pursuant to this
Section 2.5.4 shall be effective three Business Days after the date on which the
Administrative Agent has received and accepted the applicable increase letter in
the form of Annex 1 to Exhibit F (in the case of an increase in the Commitment
of an existing Lender) or assumption letter in the form of Annex 2 to Exhibit F
(in the case of the addition of an Additional Lender).  The Administrative Agent
shall promptly notify the Company and the Lenders of any increase in the amount
of the Aggregate Commitment pursuant to this Section 2.5.4 and of the Commitment
of each Lender after giving effect thereto.  The parties hereto agree that, in
connection with any increase in the amount of the Aggregate Commitment, the
Borrowers and the Administrative Agent may agree on procedures pursuant to this
Section 2.5.4, such as phasing in funding of the amount of the increased or new
Commitment of an increasing Lender or Additional Lender to minimize breakage
costs so long as procedures are also in place to cause each increasing Lender
and Additional Lender to purchase assignments or participations in amounts
necessary to have their Pro Rata Shares of the Aggregate Outstanding Credit
Exposure upon acceleration of the Loans.

 

2.6.                              Minimum Amount of Each Advance.  Each
Eurocurrency Advance shall be in the Dollar Amount of $5,000,000 or a higher
integral multiple of 1,000,000 units of the applicable Agreed Currency.  Each
Floating Rate Advance shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000; provided that any Floating Rate Advance may be in the
amount of the unused Aggregate Commitment.

 

14

--------------------------------------------------------------------------------


 

2.7.                              Payments and Prepayments.

 

2.7.1.  Payment at Maturity.  The Borrowers shall pay all outstanding Advances
and all other unpaid Obligations on the Facility Termination Date.

 

2.7.2.  Optional Payments.  Any Borrower may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances to such Borrower or,
in an aggregate amount of $5,000,000 or higher integral multiples of $1,000,000,
any portion of the outstanding Floating Rate Advances to such Borrower upon two
Business Days’ prior notice to the Administrative Agent.  Any Borrower may from
time to time prepay, subject to the payment of any funding indemnification
amounts required by Section 3.3 but without penalty or premium, all outstanding
Eurocurrency Advances to such Borrower or, in the aggregate amount of $5,000,000
or a higher integral multiple of 1,000,000 units of the Agreed Currency, any
portion of the outstanding Eurocurrency Advances to such Borrower upon three
Business Days’ prior notice to the Administrative Agent.

 

2.7.3.  Mandatory Prepayments due to Currency Fluctuations.  If on any
Computation Date (a) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment, (b) the Dollar Amount of all outstanding Multicurrency
Loans exceeds the amount specified in clause (iv) of the proviso to the first
sentence of Section 2.1 or (c) the Letter of Credit Obligations exceed the
amount specified in subsection 2.18(a)(ii), then the Borrowers shall immediately
repay Advances (or, in the case of clause (c) and, if no Advances are
outstanding, clause (a), deposit funds in an LC Collateral Account) in an amount
sufficient to eliminate such excess.

 

2.8.                              Method of Selecting Types and Interest Periods
for New Advances.  The applicable Borrower shall select the Type of Advance and,
in the case of a Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto from time to time.  The applicable Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. Local Time at least one Business Day before the Borrowing Date of
each Floating Rate Advance, three Business Days before the Borrowing Date for
each Eurocurrency Advance denominated in Dollars and four Business Days before
the Borrowing Date for each Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance;

 

(ii)                                  the aggregate amount of such Advance;

 

(iii)                               the Type of Advance selected; and

 

(iv)                              in the case of a Eurocurrency Advance, the
Interest Period and Agreed Currency applicable thereto.

 

2.9.                              Conversion and Continuation of Outstanding
Advances.  Each Floating Rate Advance shall continue as a Floating Rate Advance
unless and until converted into a Eurocurrency Advance pursuant to this
Section 2.9 or repaid in accordance with Section 2.7.  Each Eurocurrency Advance
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time:

 

15

--------------------------------------------------------------------------------


 

(i)                                     in the case of a Eurocurrency Advance
denominated in Dollars, such Advance shall be automatically converted into a
Floating Rate Advance unless (x) repaid in accordance with Section 2.7 or (y)
the applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance either continue as a
Eurocurrency Advance for a new Interest Period or be converted into a Floating
Rate Advance; and

 

(ii)                                  in the case of a Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, such Advance shall
automatically continue as a Eurocurrency Advance in the same Agreed Currency
with an Interest Period of one month unless (x) repaid in accordance with
Section 2.7 or (y) the applicable Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Eurocurrency Advance continue as a
Eurocurrency Advance for a new Interest Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable thereto. 
The applicable Borrower shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Chicago time)
at least one Business Day, in the case of a conversion into a Floating Rate
Advance, three Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in Dollars, or four Business Days, in the
case of a conversion into or continuation of a Eurocurrency Advance denominated
in an Agreed Currency other than Dollars, prior to the date of the requested
conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation; and

 

(ii)                                  the Agreed Currency, amount and Type of
Advance into which such Advance is to be converted or continued and, in the case
of a conversion into or continuation of a Eurocurrency Advance, the duration of
the Interest Period applicable thereto.

 

2.10.                        Method of Borrowing.

 

(a)                                  On each Borrowing Date for a Domestic
Advance to the Company, each Lender shall make available its Domestic Loan in
accordance with its Pro Rata Share not later than noon, Chicago time, in Federal
or other funds immediately available to the Administrative Agent, in Chicago,
Illinois at its address specified in or pursuant to Article XIII.

 

(b)                                 On each Borrowing Date for a Multicurrency
Advance to the Company, each Lender shall make available its Multicurrency Loan
in accordance with its Pro Rata Share not

 

16

--------------------------------------------------------------------------------


 

later than noon, local time, at the Eurocurrency Payment Office of the
Administrative Agent for such currency, in such funds as may then be customary
for the settlement of international transactions in such currency in the city of
such Eurocurrency Payment Office for such currency.

 

(c)                                  On each Borrowing Date for a Multicurrency
Advance to a Borrowing Subsidiary, each applicable Lender shall make available
its Multicurrency Loan in accordance with its BSub Percentage for such Borrowing
Subsidiary not later than noon, local time, at the Eurocurrency Payment Office
of the Administrative Agent for such currency, in such funds as may then be
customary for the settlement of international transactions in such currency in
the city of such Eurocurrency Payment Office for such currency.

 

(d)                                 Unless the Administrative Agent has received
written notice that any applicable condition specified in Article IV has not
been satisfied with respect to a requested Advance, the Administrative Agent
will make the funds received from the Lenders available to the applicable
Borrower at the Administrative Agent’s aforesaid address.

 

2.11.                        Changes in Interest Rate, etc.  Each Floating Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from the date such Advance is made or is converted from a Eurocurrency
Advance into a Floating Rate Advance to the date such Advance becomes due or is
converted into a Eurocurrency Advance, at the Floating Rate for such day. 
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate.  Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from the first day of each Interest Period
applicable thereto to the last day of such Interest Period at the interest rate
determined by the Administrative Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof.

 

2.12.                        Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.11, during the
continuance of a Default or Unmatured Default the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (a)
no Advance denominated in Dollars may be made as, converted into or continued as
a Eurocurrency Advance and/or (b) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and/or (c) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and/or (d) the Letter of Credit
Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (b) and (c) above and the increase in the Letter of Credit Fee Rate
set forth in clause (d) above shall be applicable to all applicable Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

 

2.13.                        Method of Payment.  (a)  Each Advance shall be
repaid and each payment of interest thereon shall be paid in the currency in
which such Advance was made.  Except as set forth in the next sentence, all
payments of the Obligations hereunder shall be made, without

 

17

--------------------------------------------------------------------------------


 

setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Company, by noon (local
time) on the date when due and shall be applied ratably by the Administrative
Agent among the Lenders in accordance with their Pro Rata Shares.  All payments
to be made by a Borrower hereunder in any currency other than Dollars shall be
made in such currency on the date due in such funds as may then be customary for
the settlement of international transactions in such currency for the account of
the Administrative Agent at its Eurocurrency Payment Office for such currency,
and shall be applied ratably by the Administrative Agent among the Lenders in
accordance with their respective Pro Rata Shares (or, in the case of any
applicable Borrowing Subsidiary, their respective BSub Percentages).  Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds received by the Administrative Agent.  Each Borrower
authorizes the Administrative Agent to charge any account of such Borrower
maintained with Bank One or any of its Affiliates for each payment of principal,
interest and fees as it becomes due hereunder.

 

(b)                                 Notwithstanding the foregoing provisions of
this Section, if, after the making of any Multicurrency Advance, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the
applicable Lenders in such Original Currency, then all payments to be made by
such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that such
Borrower take all risks of the imposition of any such currency control or
exchange regulations.

 

2.14.                        Noteless Agreement; Evidence of Indebtedness.  (a) 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made to each
Borrower hereunder, the Agreed Currency and Type thereof and, if applicable, the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, (iii) the original stated amount of each Letter of Credit
issued for the account of, and the amount of Letter of Credit Obligations owing
by, each Borrower at any time and (iv) the amount of any sum received by the
Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to clauses (a) and (b) above shall be prima facie evidence
of the existence and amounts of the Obligations therein recorded; provided that
the failure of the Administrative Agent or any Lender to maintain such

 

18

--------------------------------------------------------------------------------


 

accounts or any error therein shall not in any manner affect the obligation of
any Borrower to repay the Obligations in accordance with their terms.

 

(d)                                 Any Lender may request that its Loans be
evidenced by one or more promissory notes substantially in the form of Exhibit D
(each a “Note”).  In such event, each Borrower shall prepare, execute and
deliver to such Lender a single Note payable to the order of such Lender in a
form supplied by the Administrative Agent.  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.1) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b)  above.

 

2.15.                        Telephonic Notices.  Each Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Agreed Currencies and Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically.  Each Borrower agrees to deliver promptly to
the Administrative Agent a written confirmation, if such confirmation is
requested by the Administrative Agent or any Lender, of each telephonic notice
signed by an Authorized Officer.  If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error.

 

2.16.                        Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which such Floating Rate Advance is prepaid, whether due to acceleration
or otherwise, and at maturity.  Interest accrued on that portion of the
outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion.  Interest accrued on each Eurocurrency Advance shall be
payable on the last day of each Interest Period therefor, on any date on which
such Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity.  Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest and facility fees
shall be calculated for actual days elapsed on the basis of a 360-day year,
except for interest on Loans denominated in British Pounds Sterling which shall
be calculated for actual days elapsed on the basis of a 365-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment.  If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

 

2.17.                        Notification of Advances, Interest Rates,
Prepayments and Commitment Reductions.  Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing Notice,

 

19

--------------------------------------------------------------------------------


 

Conversion/Continuation Notice, and repayment notice received by it hereunder. 
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurocurrency Advance promptly upon determination of such interest rate
and will give each Lender prompt notice of each change in the Alternate Base
Rate.

 

2.18.                        Letters of Credit.

 

(a)                                  Issuance.  Each Issuer hereby agrees, on
the terms and conditions set forth in this Agreement, to issue standby letters
of credit denominated in Agreed Currencies and to renew, extend, increase,
decrease or otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time from the date of this Agreement to the
Facility Termination Date upon the request of a Borrower; provided that
immediately after each such Letter of Credit is issued or Modified, (i) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment
and (ii) the Letter of Credit Obligations shall not exceed $50,000,000.  No
Letter of Credit shall have an expiry date after the earlier of (x) the
scheduled Facility Termination Date and (y) the date that is one year after the
date of issuance thereof (provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods not to
extend beyond the scheduled Facility Termination Date).

 

(b)                                 Participations.  Upon the issuance or
Modification by the Issuer of a Letter of Credit in accordance with this
Section 2.18, the applicable Issuer shall be deemed, without further action by
any Person, to have unconditionally and irrevocably sold to each Lender, and
each Lender shall be deemed, without further action by any Person, to have
unconditionally and irrevocably purchased from such Issuer, a participation in
such Letter of Credit (and each Modification thereof) and the related Letter of
Credit Obligations in proportion to its Pro Rata Share.

 

(c)                                  Notice.  Subject to Section 2.18(a), the
applicable Borrower shall give the applicable Issuer notice prior to 10:00 a.m.
(Chicago time) at least three Business Days (or such lesser period of time as
such Issuer may agree in its sole discretion) prior to the proposed date of
issuance or Modification of each Letter of Credit, specifying the beneficiary,
the proposed date of issuance (or Modification), the currency in which such
Letter of Credit is to be denominated (which shall be an Agreed Currency) and
the expiry date of such Letter of Credit, and describing the proposed terms of
such Letter of Credit and the nature of the transactions proposed to be
supported thereby.  Upon receipt of such notice, the applicable Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Letter of Credit.  The issuance or
Modification by an Issuer of any Letter of Credit shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which such
Issuer shall have no duty to ascertain, it being understood, however, that such
Issuer shall not issue any Letter of Credit if it has received written notice
from any Borrower, the Administrative Agent or any Lender that any such
condition precedent has not been satisfied), be subject to the conditions
precedent that such Letter of Credit shall be satisfactory to such Issuer and
that the applicable Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Letter
of Credit as the Issuer shall have reasonably requested (each a “Letter of
Credit Application”).  In the event of any conflict between the terms

 

20

--------------------------------------------------------------------------------


 

of this Agreement and the terms of any Letter of Credit Application, the terms
of this Agreement shall control.

 

(d)                                 Letter of Credit Fees.  Each Borrower shall
pay to the Administrative Agent, for the account of the Lenders ratably in
accordance with their respective Pro Rata Shares, with respect to each Letter of
Credit, a letter of credit fee (the “Letter of Credit Fee”) at a per annum rate
equal to the Letter of Credit Fee Rate in effect from time to time on the
maximum undrawn amount which may at any time thereafter be available under such
Letter of Credit, such fee to be payable in arrears on each Payment Date, on the
Facility Termination Date and, after the Facility Termination Date (if
applicable), on demand.  The Company shall also pay to each Issuer for its own
account (x) a fronting fee in the amount agreed to by such Issuer and the
Company from time to time, with such fee to be payable in arrears on each
Payment Date, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.

 

(e)                                  Administration; Reimbursement by Lenders. 
Upon receipt from the beneficiary of any Letter of Credit of any demand for
payment under such Letter of Credit, the applicable Issuer shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
applicable Borrower and each Lender of the amount to be paid by such Issuer as a
result of such demand and the proposed payment date (the “Letter of Credit
Payment Date”).  The responsibility of any Issuer to the applicable Borrower and
each Lender shall be only to determine that the documents delivered under each
Letter of Credit issued by it in connection with a demand for payment are in
conformity in all material respects with such Letter of Credit.  Each Issuer
shall endeavor to exercise the same care in its issuance and administration of
Letters of Credit as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by such Issuer, each Lender shall, subject to
Section 2.24, be unconditionally and irrevocably obligated, without regard to
the occurrence of any Default or any condition precedent whatsoever, to
reimburse such Issuer on demand for such Lender’s Pro Rata Share of the amount
of each payment made by such Issuer under each Letter of Credit issued by it to
the extent such amount is not reimbursed by the Borrowers pursuant to
Section 2.18(f), plus interest on the foregoing amount, for each day from the
date of the applicable payment by the Issuer to the date on which such Issuer is
reimbursed by such Lender for its Pro Rata Share thereof, at a rate per annum
equal to the Federal Funds Effective Rate or, beginning on third Business Day
after demand for such amount by such Issuer, the rate applicable to Floating
Rate Advances.

 

(f)                                    Reimbursement by Borrowers.  The
applicable Borrower shall be irrevocably and unconditionally obligated to
reimburse each Issuer on or before the applicable Letter of Credit Payment Date
for any amount to be paid by such Issuer upon any drawing under any Letter of
Credit issued for the account of such Borrower, without presentment, demand,
protest or other formalities of any kind; provided that such Borrower shall not
be precluded from asserting any claim for direct (but not consequential) damages
suffered by such Borrower to the extent, but only to the extent, caused by the
willful misconduct or gross negligence of such Issuer in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or such Issuer’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of

 

21

--------------------------------------------------------------------------------


 

Credit.  All such amounts paid by an Issuer and remaining unpaid by a Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate applicable to Floating Rate
Advances.  Each Issuer will pay to each Lender ratably in accordance with its
Pro Rata Share all amounts received by it from a Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit issued by such Issuer, but only to the extent such Lender made
payment to such Issuer in respect of such Letter of Credit pursuant to
Section 2.18(e).

 

(g)                                 Obligations Absolute.  The Borrowers’
obligations under this Section 2.18 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which any Borrower may have or have had against any Issuer,
any Lender or any beneficiary of a Letter of Credit.  The Borrowers further
agree with the Issuers and the Lenders that neither any Issuer nor any Lender
shall be responsible for, and no Borrower’s Reimbursement Obligation in respect
of any Letter of Credit shall be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid, fraudulent
or forged, or any dispute between or among any Borrower, any of its Affiliates,
the beneficiary of any Letter of Credit or any financing institution or other
party to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of any Borrower or of any of its Affiliates against the beneficiary
of any Letter of Credit or any such transferee.  No Issuer shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit issued by it.  Each Borrower agrees that any action taken or omitted by
any Issuer or any Lender under or in connection with any Letter of Credit issued
for the account of such Borrower and the related drafts and documents, if done
without gross negligence or willful misconduct, shall be binding upon such
Borrower and shall not put any Issuer or any Lender under any liability to such
Borrower.  Nothing in this Section 2.18(g) is intended to limit the right of any
Borrower to make a claim against any Issuer for damages as contemplated by the
proviso to the first sentence of Section 2.18(f).

 

(h)                                 Actions of Issuer.  Each Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, facsimile, telex or teletype message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuer.  Each Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.18, each Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Letter of Credit issued
by such Issuer.

 

22

--------------------------------------------------------------------------------


 

(i)                                     Indemnification.  The Borrowers jointly
and severally agree to indemnify and hold harmless each Lender, each Issuer and
the Administrative Agent, and their respective Related Parties, from and against
any and all claims and damages, losses, liabilities, costs or expenses which
such Person may incur (or which may be claimed against such Person by any other
Person) by reason of or in connection with the issuance, execution and delivery
or transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including any claims, damages,
losses, liabilities, costs or expenses which any Issuer may incur by reason of
or in connection with  the failure of any other Lender to fulfill or comply with
its obligations to such Issuer hereunder (but nothing herein contained shall
affect any right any Borrower may have against any defaulting Lender) or by
reason of or on account of such Issuer issuing any Letter of Credit which
specifies that the term “Beneficiary” therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrowers shall not
be required to indemnify any Person for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of any Issuer in determining
whether a request presented under any Letter of Credit issued by such Issuer
complied with the terms of such Letter of Credit or (y) any Issuer’s failure to
pay under any Letter of Credit after the presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit. 
Nothing in this Section 2.18(i) is intended to limit the obligations of the
Borrowers under any other provision of this Agreement.

 

(j)                                     Lenders’ Indemnification.  Each Lender
shall, ratably in accordance with its Pro Rata Share, indemnify each Issuer and
its Related Parties (to the extent not reimbursed by the Borrowers) against any
cost, expense (including reasonable counsel fees and charges), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct or such Issuer’s failure to pay under any
Letter of Credit issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit) that such
indemnitees may suffer or incur in connection with this Section 2.18 or any
action taken or omitted by such indemnitees hereunder.

 

(k)                                  LC Collateral Account.  Each Borrower
agrees that it will establish on the Facility Termination Date (or on such
earlier date as may be required pursuant to Section 8.1), and thereafter
maintain so long as any Letter of Credit issued for the account of such Borrower
is outstanding or any amount is payable to any Issuer or the Lenders in respect
of any such Letter of Credit, a special collateral account pursuant to
arrangements satisfactory to the Administrative Agent (each an “LC Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of such Borrower but under the sole dominion and
control of the Administrative Agent, for the benefit of the Lenders, and in
which such Borrower shall have no interest other than as set forth in
Section 8.1.  Each Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuers, a security interest in all of such Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
applicable LC Collateral Account, to secure the prompt and complete payment and
performance of the Obligations of such Borrower.  The Administrative Agent will
invest any funds on deposit from time to time in any LC Collateral Account in
certificates of deposit of Bank One having a maturity not

 

23

--------------------------------------------------------------------------------


 

exceeding 30 days.  If funds are deposited in an LC Collateral Account pursuant
to Section 2.7.3 and the provisions of Section 8.1 are not applicable, then the
Administrative Agent shall release from the LC Collateral Account to the
applicable Borrower, upon the expiration or termination of, or any reduction in
the amount available under, any applicable Letter of Credit, an amount equal to
the excess (if any) of all funds in such LC Collateral Account over the Letter
of Credit Obligations of such Borrower.

 

(l)                                     Rights as a Lender.  In its capacity as
a Lender, each Issuer shall have the same rights and obligations as any other
Lender.

 

2.19.                        Lending Installations.  Each Lender will book its
Loans at the appropriate Lending Installation listed on its Administrative
Questionnaire or such other Lending Installation designated by such Lender in
accordance with the final sentence of this Section 2.19.  All terms of this
Agreement shall apply to any such Lending Installation and the Loans and any
Notes issued hereunder shall be deemed held by each Lender for the benefit of
any such Lending Installation.  Each Lender may, by written notice to the
Administrative Agent and the Company in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made.

 

2.20.                        Non-Receipt of Funds by the Administrative Agent. 
Unless a Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of a Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or such Borrower, as the case may be, has not
in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (x) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day for the first
three days and, thereafter, the interest rate applicable to the relevant Loan or
(y) in the case of payment by a Borrower, the interest rate applicable to the
relevant Loan.

 

2.21.                        Market Disruption.  Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Advance in any Agreed Currency other than Dollars, if there shall
occur on or prior to the date of such Advance any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Loans comprising such Advance to be denominated in the Agreed
Currency specified by the applicable Borrower, then the Administrative Agent
shall forthwith give notice thereof to the Borrowers and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall, except as
otherwise set forth in Section 2.14, be made on such Borrowing Date in Dollars,
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related

 

24

--------------------------------------------------------------------------------


 

Borrowing Notice or Conversion/Continuation Notice, as the case may be, as
Floating Rate Loans, unless the applicable Borrower notifies the Administrative
Agent at least one Business Day before such date that (i) it elects not to
borrow on such date or (ii) it elects to borrow on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Loans
would in the opinion of the Administrative Agent and the Required Lenders be
practicable and in an aggregate principal amount approximately equal to the
Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be.

 

2.22.                        Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from a
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main Chicago office on the Business Day
preceding that on which final, non-appealable judgment is given.  The
obligations of the Borrowers in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrowers jointly and severally
agree, to the fullest extent that they may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

 

2.23.                        Borrowing Subsidiaries; Company as agent for
Borrowing Subsidiaries.

 

(a)                                  The Company may designate any Subsidiary as
a Borrowing Subsidiary; provided that (i) the Company shall give the
Administrative Agent (which shall promptly notify each Lender) not less than 10
days’ notice of such proposed designation of a Borrowing Subsidiary, (ii) no
Subsidiary may become a Borrowing Subsidiary without the written consent of the
Administrative Agent (which consent, if granted, may limit the portion of the
Aggregate Commitment that will be made available to, or place other conditions
on Loans to, such Borrowing Subsidiary) and (iii) if any Lender determines in
good faith and notifies the Administrative Agent that lending to such proposed
Borrowing Subsidiary would be illegal, impossible or impractical for such Lender
or would result in costs or expenses for which such Lender would not be
indemnified by the proposed Borrowing Subsidiary or the Company pursuant hereto,
or the Company determines in good faith and notifies the Administrative Agent
that Loans to such proposed Borrowing Subsidiary by any Lender would result in
payments

 

25

--------------------------------------------------------------------------------


 

pursuant to Section 3.1 or 3.4 that are materially in excess of the payments
that would be made to the other Lenders pursuant to such Sections, then (x) the
applicable Lender shall have no obligation to make Loans to such Borrowing
Subsidiary and (y) the applicable Borrowing Subsidiary Agreement shall specify
which Lenders are to be BSub Lenders with respect to such Borrowing Subsidiary
and the amount of the applicable BSub Commitments of such Lenders (which, absent
agreement to the contrary among the Company, the applicable BSub Lenders and the
Administrative Agent, shall be equal to the percentage that the amount of such
BSub Lenders’ Commitments is of the aggregate amount of the Commitments of all
Lenders that will be BSub Lenders with respect to such Borrowing Subsidiary). 
Subject to the foregoing, upon delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement signed by the Company and the proposed Borrowing
Subsidiary, and the Administrative Agent’s consent thereto, the applicable
Subsidiary shall become a Borrowing Subsidiary and a party to this Agreement.

 

(b)                                 Any Borrowing Subsidiary shall cease to be a
Borrowing Subsidiary hereunder if such Borrowing Subsidiary and the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination in the form of Exhibit G-2; provided that at such time no
Multicurrency Loans made to, or Letters of Credit issued for the account of,
such Borrowing Subsidiary are then outstanding.

 

(c)                                  Each Borrowing Subsidiary hereby
irrevocably appoints and authorizes the Company to take such action and deliver
and receive notices hereunder as agent on its behalf and to exercise such powers
under this Agreement as are delegated to it by the terms hereof, together with
all such powers as are reasonably incidental thereto.  In furtherance of and not
in limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person other
than the Company (and its authorized officers and employees) may act as agent
for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

2.24.                        Effect of Participation Funding Notice.

 

(a)                                  Each Lender that is not a BSub Lender with
respect to any Borrowing Subsidiary agrees that it shall at all times have a
participation in and acknowledges that it is irrevocably and unconditionally
obligated, upon receipt of notice that the Administrative Agent has received a
Participation Funding Notice, to fund (or to cause an Affiliate to fund) its
participation in, (i) its Pro Rata Share of all Loans to such Borrowing
Subsidiary.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender of its receipt of a Participation Funding Notice.  Promptly
upon receipt of such Participation Funding Notice, (i) each Lender that is not a
BSub Lender with respect to any Borrowing Subsidiary shall (or shall cause an
Affiliate to) make available to the Administrative Agent for the account of the
BSub  Lenders with respect to such Borrowing Subsidiary an amount in each
applicable currency and in immediately available funds equal to its Pro Rata
Share of all outstanding Loans to such Borrowing Subsidiary.  If any Lender so
notified fails to make available to the Administrative Agent for the account of
the applicable other Lenders the full amount of such Lender’s

 

26

--------------------------------------------------------------------------------


 

participations in all applicable Loans by 12:00 noon, Local Time, on the
Business Day following its receipt of such notice from the Administrative Agent
(or two Business Days following receipt of such notice if such notice is
received after 12:00 noon, Local Time, on any Business Day), then interest shall
accrue on such Lender’s obligation to fund such participations, from the date
such obligation became due to the date such Lender pays such obligations in
full, at a rate per annum equal to the Federal Funds Rate in effect from time to
time (or a comparable rate determined by the Administrative Agent to be
appropriate for the applicable currency) plus, beginning three Business Days
after such amount was due, 2%.  The Administrative Agent shall promptly
distribute to each Lender an amount equal to its applicable share of the amount
received from any other Lender to fund its participation in the Loans of such
Lender together with its applicable share of any interest received from such
other Lender pursuant to the previous sentence, in the same funds as those
received by the Administrative Agent.

 

(c)                                  From and after the date on which the
Administrative Agent has received a Participation Funding Notice, all funds
received by the Administrative Agent in payment of any Loan and interest thereon
shall be distributed by the Administrative Agent, in the same funds as those
received by the Administrative Agent, to all Lenders in accordance with their
respective Pro Rata Shares (i.e., giving effect to the funding of participations
pursuant to this Section 2.24), except that (i) any such funds otherwise payable
to any Lender that has not funded its participations as provided herein shall be
distributed ratably to the other Lenders until such participations have been
funded.

 

(d)                                 Each Lender’s obligation to purchase
participation interests in Loans pursuant to this Section 2.24 shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, any other Lender,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Unmatured Default, (iii) any adverse change in
the condition (financial or otherwise) of any Borrower or any other Person, (iv)
any breach of this Agreement by any Borrower or any other Lender, (v) any
inability of any Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement on the date upon which any participation interest in any
Loan is to be purchased or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.25.                        Funding of Participations in Dollars.  Any Lender
may fund its purchase of a participation in any Letter of Credit denominated in
any currency other than Dollars, or its participation in a Loan denominated in a
currency other than Dollars pursuant to Section 2.24, by delivering to the
Administrative Agent on the date such participation is to be funded an amount in
Dollars equal to the sum of (a) the amount necessary for the Administrative
Agent to purchase on such date in accordance with its customary procedures an
amount in the applicable currency sufficient to fund such Lender’s required
participation payment plus (b) the reasonable and customary costs, fees and
expenses of the Administrative Agent in making such purchase.

 

27

--------------------------------------------------------------------------------


 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1.                              Yield Protection.  If, on or after the date of
this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender, any applicable Lending
Installation or any Issuer with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency:

 

(a)                                  subjects any Lender, any applicable Lending
Installation or any Issuer to any Taxes, or changes the basis of taxation of
payments (other than with respect to Excluded Taxes) to any Lender or any Issuer
in respect of its Eurocurrency Loans or Letters of Credit or participations
therein;

 

(b)                                 imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender, any applicable Lending Installation or any Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances); or

 

(c)                                  imposes any other condition the result of
which is to increase the cost to any Lender, any applicable Lending Installation
or any Issuer of making, funding or maintaining its Eurocurrency Loans or of
issuing or participating in Letters of Credit or reduces any amount receivable
by any Lender, any applicable Lending Installation or any Issuer in connection
with its Eurocurrency Loans or Letters of Credit, or requires any Lender, any
applicable Lending Installation or any Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans or Letters of Credit held or
interest received by it, by an amount deemed material by such Lender or such
Issuer, as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender,
such applicable Lending Installation or such Issuer of making or maintaining its
Eurocurrency Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, such applicable Lending Installation or such Issuer in
connection with such Eurocurrency Loans, Letters of Credit or Commitment, then,
within 15 days of demand by such Lender or such Issuer, the Borrowers shall pay
such Lender or such Issuer such additional amount or amounts as will compensate
such Lender or such Issuer for such increased cost or reduction in amount
received.

 

3.2.                              Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurocurrency Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if the Required Lenders
determine that (i) deposits of a type, currency and maturity appropriate to
match fund Eurocurrency Advances are not available or (ii) the interest rate
applicable to Eurocurrency Advances does not accurately reflect the cost of
making or maintaining Eurocurrency Advances, then the Administrative Agent shall
suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances to be repaid or, in the case of Advances to the Company,
converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.3.

 

28

--------------------------------------------------------------------------------


 

3.3.                              Funding Indemnification.  If any payment of a
Eurocurrency Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurocurrency Advance is not made on the date specified by the
applicable Borrower for any reason other than default by the Lenders, the
Borrowers will jointly and severally indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

 

3.4.                              Taxes.  (a)  All payments by the Borrowers to
or for the account of any Lender, any Issuer or the Administrative Agent
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any and all Taxes.  If any Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, any Issuer or the Administrative Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.4) such
Lender, such Issuer or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (iv) such Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within 30 days after such payment
is made.

 

(b)                                 In addition, the Borrowers hereby agree to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or from the execution or delivery of, or otherwise
with respect to, this Agreement or any other Loan Document (“Other Taxes”).

 

(c)                                  The Borrowers jointly and severally hereby
agree to indemnify the Administrative Agent, each Lender and each Issuer for the
full amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed
on amounts payable under this Section 3.4) paid by the Administrative Agent,
such Lender or such Issuer as a result of its Commitment, any Credit Extension
made by it hereunder, or otherwise in connection with its participation in this
Agreement and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  Payments due under this indemnification
shall be made within 30 days of the date the Administrative Agent, such Lender
or such Issuer makes demand therefor pursuant to Section 3.5.

 

(d)                                 Each Lender that is not incorporated under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, (i) deliver to the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to the Administrative Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax.  Each
Non-U.S. Lender further undertakes to deliver to the Company and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event

 

29

--------------------------------------------------------------------------------


 

requiring a change in the most recent forms so delivered by it, such additional
forms or amendments thereto as may be reasonably requested by the Company or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Company and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

(e)                                  For any period during which a Non-U.S.
Lender has failed to provide the Company with an appropriate form pursuant to
clause (d) above (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.4 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (iv) above,
the Borrowers shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.

 

(f)                                    Any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

 

(g)                                 If the U.S. Internal Revenue Service or any
other governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all costs and expenses
related thereto (including attorneys fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent).  The obligations of the Lenders under this Section 3.4(g) shall survive
the payment of the Obligations and termination of this Agreement.

 

3.5.                              Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such

 

30

--------------------------------------------------------------------------------


 

designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender and each Issuer shall deliver a written statement to the
Company (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.3 or 3.4.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or such Issuer
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though the applicable Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of any Lender or any
Issuer shall be payable on demand after receipt by the Company of such written
statement.  The obligations of the Borrowers under Sections 3.1, 3.3 and 3.4
shall survive payment of the Obligations and termination of this Agreement.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.                              Initial Credit Extension.  The Lenders and the
Issuers shall not be required to make the initial Credit Extension hereunder
unless the Company has furnished to the Administrative Agent with sufficient
copies for the Lenders:

 

(a)                                  Copies of the articles or certificate of
incorporation (or similar formation documents) of the Company, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of formation, as well as
any other information required by Section 326 of the USA Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
the Company as required by Section 326 of the USA Patriot Act.

 

(b)                                 Copies, certified by the Secretary or an
Assistant Secretary of the Company, of its by-laws and of the resolutions of its
Board of Directors and of resolutions or actions of any other body authorizing
the execution of the Loan Documents to which the Company is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary or an Assistant Secretary of the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers and any other
officers of the Company authorized to sign the Loan Documents to which the
Company is a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company.

 

(d)                                 A certificate, signed by the chief financial
officer of the Company, stating that on the date of the initial Credit
Extension, no Default or Unmatured Default has occurred and is continuing.

 

(e)                                  A written opinion of counsel to the
Company, addressed to the Lenders and in substance reasonably acceptable to the
Administrative Agent.

 

(f)                                    A Note of the Company for each Lender
that has requested Notes pursuant to Section 2.14.

 

31

--------------------------------------------------------------------------------


 

(g)                                 Written money transfer instructions, in
substantially the form of Exhibit C, addressed to the Administrative Agent and
signed by an Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.

 

(h)                                 If the initial Credit Extension will be the
issuance of a Letter of Credit, a properly completed Letter of Credit
Application.

 

(i)                                     Certified copies of all required
consents and approvals from third parties, including governmental approvals,
with respect to the execution and delivery by the Company of, and the
performance by the Company of its obligations under, each Loan Document to which
it is a party.

 

(j)                                     Such other documents as any Lender or
its counsel may have reasonably requested.

 

4.2.                              Each Credit Extension.  The Lenders shall not
be required to make any Credit Extension unless on the applicable Borrowing Date
or issuance date:

 

(a)                                  There exists no Default or Unmatured
Default.

 

(b)                                 The representations and warranties contained
in Article V (other than (i) the representation and warranty in Section 5.4(c)
and (ii) solely with respect to Credit Extensions the proceeds of which will be
used to pay maturing commercial paper of the Company, the representation and
warranty in Section 5.5) are true and correct as of such Borrowing Date or
issuance date except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

 

(c)                                  All legal matters incident to the making of
such Credit Extension shall be satisfactory to the Lenders and their counsel.

 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied. 
Any Lender may require a duly completed compliance certificate in substantially
the form of Exhibit A as a condition to making a Credit Extension.

 

4.3.                              Initial Loans to a Borrowing Subsidiary.  The
Lenders shall not be required to make Loans to any Borrowing Subsidiary unless
(i) the conditions precedent set forth in Sections 4.1 and 4.2 have been
satisfied and (ii) such Borrowing Subsidiary has furnished to the Administrative
Agent with sufficient copies for the Lenders:

 

(a)                                  Copies of the articles or certificate of
incorporation (or similar formation documents) of such Borrowing Subsidiary,
together with all amendments, and (to the extent applicable) a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of formation, as well as any other information required by
Section 326 of the

 

32

--------------------------------------------------------------------------------


 

USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of such Borrowing Subsidiary as required by Section 326 of
the USA Patriot Act.

 

(b)                                 Copies, certified by the Secretary or
Assistant Secretary of such Borrowing Subsidiary, of its by-laws (or similar
governing document) and of the resolutions of its Board of Directors (or similar
governing body) and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which such Borrowing Subsidiary is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary or Assistant Secretary (or comparable officer) of such Borrowing
Subsidiary, which shall identify by name and title and bear the signatures of
the officers of such Borrowing Subsidiary authorized to sign the Loan Documents
to which such Borrowing Subsidiary is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Borrowing Subsidiary.

 

(d)                                 A written opinion of counsel to such
Borrowing Subsidiary, addressed to the Lenders and in substance reasonably
acceptable to the Administrative Agent.

 

(e)                                  A Note of such Borrowing Subsidiary for
each Lender that has requested Notes pursuant to Section 2.14.

 

(f)                                    Certified copies of all required consents
and approvals from third parties, including governmental approvals, with respect
to the execution and delivery by such Borrowing Subsidiary of, and the
performance by such Borrowing Subsidiary of its obligations under, the Loan
Documents to which it is a party.

 

(g)                                 Such other documents as any Lender or its
counsel may have reasonably requested.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lenders that:

 

5.1.                              Corporate Existence and Power.  Each of the
Company and each Subsidiary is duly organized and validly existing, and each of
the Company and each Material Subsidiary is in good standing, under the laws of
the State of its formation, has all power and authority to carry on its business
as now being conducted and to own its properties and is duly licensed or
qualified and in good standing in each other jurisdiction in which its
properties are located or in which failure to qualify would materially and
adversely affect the conduct of its business or the enforceability of
contractual rights of the Company or such Subsidiary.

 

5.2.                              Corporate Authorization.  The execution,
delivery and performance by each Borrower of this Agreement and the other Loan
Documents to which such Borrower is a party are within such Borrower’s corporate
or other company power, have been duly authorized by all necessary corporate or
other company action and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate or articles of
incorporation (or similar formation document) or by-laws (or similar governing
document) of

 

33

--------------------------------------------------------------------------------


 

such Borrower, or of any judgment, order, decree, agreement or instrument
binding on such Borrower or result in the creation of any Lien upon any of its
property or assets.

 

5.3.                              Binding Effect.  This Agreement constitutes,
and the other Loan Documents to which any Borrower is a party when duly executed
on behalf of such Borrower and delivered in accordance with this Agreement will
constitute, the valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms.

 

5.4.                              Financial Statements.

 

(a)                                  The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at December 31, 2003 and the
related consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, certified by
PriceWaterhouseCoopers, LLP, certified public accountants, and set forth in the
Company’s 2003 Form 10-K, a copy of which has been delivered to each of the
Lenders, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Company and its
Consolidated Subsidiaries at such date and the consolidated results of
operations for such fiscal year.

 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Consolidated Subsidiaries as at June 30, 2004 and the
related consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the six months then ended, set forth in the
Company’s quarterly report for the fiscal quarter ended June 30, 2004 as filed
with the Securities and Exchange Commission on Form 10-Q, a copy of which has
been delivered to each of the Lenders, fairly present in accordance with
generally accepted accounting principles, the consolidated financial position of
the Company and its Consolidated Subsidiaries as at such date and the
consolidated results of operations for such period.

 

(c)                                  No material adverse change has occurred in
the financial position, results of operations or business of the Company and its
Consolidated Subsidiaries since December 31, 2003.

 

5.5.                              Litigation and Contingent Liabilities.  There
are no actions, suits or proceedings pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary in any
court or before or by any governmental department, agency or instrumentality, an
adverse decision in which could have a Material Adverse Effect.  Other than any
liability incident to such litigation or proceedings, neither the Company nor
any Subsidiary has any contingent liabilities which are material to the Company
and its Subsidiaries taken as a whole and which are not provided for or
disclosed in the financial statements referred to in Section 5.4 or listed in
Schedule 5.5.

 

5.6.                              Taxes.  The Company and each of its
Subsidiaries has filed (or has obtained extensions of the time by which it is
required to file) all United States federal income tax returns and all other
material tax returns required to be filed by it and has paid all taxes shown due
on the returns so filed as well as all other taxes, assessments and governmental
charges which have become due, except such taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided.

 

34

--------------------------------------------------------------------------------


 

5.7.                              Governmental and other Approvals.  No
approval, consent or authorization of or filing or registration with any
governmental authority or body is necessary for the execution, delivery or
performance by any Borrower of this Agreement or the other Loan Documents to
which such Borrower is a party or for the performance by such Borrower of any of
the terms or conditions hereof or thereof, except for such approvals, consents
or authorizations (copies of which have been delivered to the Lenders) as have
been obtained and are in full force and effect.

 

5.8.                              Compliance with ERISA.  Each member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and has not incurred liabilities which are due and payable aggregating
in excess of $5,000,000 to the PBGC or a Plan under Title IV of ERISA.

 

5.9.                              Environmental Matters.  In the ordinary course
of its business, the Company conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses).  On the basis of such review,
the Company has reasonably concluded that such associated liabilities and costs,
including the costs of compliance with Environmental Laws, are unlikely to have
a Material Adverse Effect.

 

5.10.                        Ownership of Properties; Liens.  The Company and
its Subsidiaries own good and marketable title to, or a valid leasehold interest
in, all Properties which are material to the Company and its Subsidiaries taken
as a whole, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, copyrights and the like) except as permitted
pursuant to Section 6.11.

 

5.11.                        Subsidiaries.  As of the date hereof, the Company
has no Subsidiaries except those listed in Schedule 5.11, and each Subsidiary
which is a Material Subsidiary is designated thereon.

 

5.12.                        Investment Company Act.  Neither the Company nor
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

5.13.                        Regulation U.  No Borrower is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock.

 

35

--------------------------------------------------------------------------------


 

5.14.                        Accuracy of Disclosure.  All information heretofore
or contemporaneously herewith furnished by the Company or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all information
hereafter furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading.

 

5.15.                        No Burdensome Restrictions.  Neither the Company
nor any Subsidiary is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.                              Financial Statements.  The Company will
deliver, or caused to be delivered, to each of the Lenders:

 

(a)                                  as soon as available and in any event
within 120 days after the end of each fiscal year of the Company (or, if
earlier, 30 days after the date customarily required to be filed by the Company
with the Securities and Exchange Commission), a consolidated balance sheet of
the Company and its Consolidated Subsidiaries as at the end of such year, and
consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for such year, setting forth in each case in
comparative form corresponding consolidated figures from the preceding fiscal
year, all reported on in a manner acceptable to the Securities and Exchange
Commission by PriceWaterhouseCoopers, LLP or other independent certified public
accountants of nationally recognized standing;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
the Company (or, if earlier, 15 days after the date required to be filed by the
Company with the Securities and Exchange Commission), a consolidated balance
sheet of the Company and its Consolidated Subsidiaries as at the end of such
quarter and the related consolidated statements of income and cash flow of the
Company and its Consolidated Subsidiaries for such quarter and for the portion
of the Company’s fiscal year ended at the end of such quarter setting forth in
each case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Company’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
generally accepted accounting principles and consistency by the chief financial
officer or the chief accounting officer of the Company;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of the chief financial officer or the chief accounting

 

36

--------------------------------------------------------------------------------


 

officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 6.9 and 6.10 on the date of such financial statements
and (ii) stating whether there exists on the date of such certificate any
Default or Unmatured Default and, if any Default or Unmatured Default exists,
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

(d)                                 simultaneously with the delivery of each set
of financial statements referred to in clause (a) above, a statement of the firm
of independent public accountants which reported on such statements (i) to the
effect that nothing has come to their attention to cause them to believe that
there existed on the date of such statements any Default or Unmatured Default
and (ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above;

 

(e)                                  forthwith upon the occurrence of any
Default or Unmatured Default, a certificate of the chief financial officer or
the chief accounting officer of the Company setting forth the details thereof
and the action which the Company is taking or proposes to take with respect
thereto;

 

(f)                                    promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(g)                                 promptly upon the filing thereof, copies of
all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and annual, quarterly or
monthly reports which the Company shall have filed with the Securities and
Exchange Commission;

 

(h)                                 if and when any member of the Controlled
Group (i) receives notice of complete or partial withdrawal liability or
liabilities aggregating in excess of $5,000,000 under Title IV of ERISA, a copy
of such notice; or (ii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $5,000,000, a copy of
such notice;

 

(i)                                     if at any time the value of all “margin
stock” (as defined in Regulation U) owned by the Company and its Consolidated
Subsidiaries exceeds (or would, following application of the proceeds of an
intended Credit Extension hereunder, exceed) 25% of the value of the total
assets of the Company and its Consolidated Subsidiaries, in each case as
reasonably determined by the Company, prompt notice of such fact and, promptly
upon the request of any Lender, a duly completed statement of purpose on Form
U-1 for each Lender together with such other information or documents as each
Lender may be required to obtain under Regulation U in connection with this
Agreement; and

 

(j)                                     from time to time such additional
information regarding the financial position or business of the Company or any
Subsidiary as the Administrative Agent at the request of any Lender may
reasonably request.

 

6.2.                              Maintenance of Existence.  Except as permitted
by Section 6.12, the Company will, and will cause each Subsidiary to, (a)
preserve and maintain its corporate existence and all

 

37

--------------------------------------------------------------------------------


 

of its rights, privileges and franchises necessary or desirable in the normal
conduct of its business and (b) conduct its business in a regular manner.

 

6.3.                              Books and Records; Maintenance of Properties;
Inspections.

 

(a)                                  The Company will keep, and will cause each
Subsidiary to keep, its books and records in accordance with sound business
practices sufficient to allow the Company to prepare its financial statements in
accordance with GAAP.

 

(b)                                 The Company will, and will cause each
Subsidiary to, keep all of its properties necessary, in the judgment of the
Board of Directors of the Company, in its business in good working order and
condition, ordinary wear and tear excepted, and will permit representatives of
the Lenders to inspect such properties, and to examine and make extracts from
the books and records of the Company or any Subsidiary, during normal business
hours.

 

6.4.                              Compliance with Laws and Contractual
Obligations.  The Company will, and will cause each Subsidiary to, comply with
the requirements of (a) all applicable laws, rules, regulations and orders of
any governmental body or regulatory agency having jurisdiction and (b) any
agreement or instrument binding upon such Person, a breach of which could have a
material adverse effect on the consolidated financial condition or the business
taken as a whole of the Company and its Subsidiaries, except where contested in
good faith and by proper proceedings.

 

6.5.                              Notice of Proceedings.  The Company will
promptly give notice in writing to each Lender of all litigation, arbitral
proceedings and regulatory proceedings affecting the Company or any Subsidiary
or the property of the Company or any Subsidiary, except litigation or
proceedings which, if adversely determined, could not materially and adversely
affect the consolidated financial condition or the business taken as a whole of
the Company and its Subsidiaries.

 

6.6.                              Use of Proceeds.  The Company will, and will
cause each other Borrower to, use the proceeds of the applicable Credit
Extensions for commercial paper back-up and other general company purposes of
the Company and its Subsidiaries (including non-hostile acquisitions to the
extent permitted hereunder).  The Company will not, and will not permit any
other Borrower to, use any part of the proceeds of any Credit Extension
hereunder to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.  If requested by any
Lender, the Company will, and will cause each Borrowing Subsidiary to, furnish
to any Lender in connection with any Loan hereunder a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U.

 

6.7.                              Payment of Taxes.  The Company will, and will
cause each Subsidiary to, pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
that the Company or any Subsidiary will not be required hereby to pay any such
tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which it is maintaining  adequate
reserves.

 

38

--------------------------------------------------------------------------------


 

6.8.                              Insurance.  The Company will, and will cause
each Subsidiary to, maintain insurance with responsible companies in such
amounts and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Company and its
Subsidiaries operate.

 

6.9.                              Maximum Consolidated Debt to Total Capital
Ratio.  The Company will not permit the ratio of Consolidated Debt to Total
Capital (expressed as a percentage) at any time to exceed 55%.

 

6.10.                        Minimum Consolidated Net Worth.  The Company will
not permit Consolidated Net Worth at any time to be less than $925,000,000.

 

6.11.                        Liens.  Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien securing Debt on any asset now owned
or hereafter acquired by it, except for:

 

(a)                                  Liens existing on the date hereof securing
Debt outstanding on the date hereof;

 

(b)                                 any Lien existing on any asset of any entity
at the time such entity becomes a Subsidiary and not created in contemplation of
such event;

 

(c)                                  any Lien on any asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset; provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition thereof;

 

(d)                                 any Lien on any asset of any entity existing
at the time such entity is merged into or consolidated with the Company or a
Subsidiary and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Company or a Subsidiary and not created in
contemplation of such acquisition;

 

(f)                                    any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section; provided that such Debt is not
increased and is not secured by any additional assets;

 

(g)                                 any Lien arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings; and

 

(h)                                 Liens not otherwise permitted by the
foregoing clauses of this Section securing Debt in aggregate principal amount
not to exceed 4% of the consolidated assets of the Company and its Consolidated
Subsidiaries at any time outstanding.

 

6.12.                        Consolidations, Mergers and Sales of Assets.  The
Company will not, and will not permit any other Borrower to consolidate or merge
with or into, or acquire substantially all of the assets of, any other Person
unless (a) in the case of a merger or consolidation, the Company or such other
Borrower shall be the surviving entity, and (b) the board of directors (or
similar

 

39

--------------------------------------------------------------------------------


 

governing body) of such other Person shall have approved such consolidation,
merger or acquisition.  The Company will not permit the sale, lease or other
transfer to any other Person (other than to the Company and its Subsidiaries and
excluding sales, leases or other transfers in the ordinary course of business)
of assets of the Company or its Subsidiaries (valued at net book value)
exceeding 15% or more of the consolidated assets of the Company and its
Consolidated Subsidiaries as of the end of the immediately preceding fiscal year
of the Company.

 

6.13.                        Transactions with Affiliates.  The Company will
not, and will not permit any Subsidiary to, enter into or permit to exist any
transaction, arrangement or contract with any of its Affiliates (other than the
Company and its Subsidiaries) which is on terms which are less favorable than
are obtainable from a Person which is not one of its Affiliates.

 

6.14.                        Business.  The Company will not, and will not
permit any Subsidiary to, enter into any material business other than the
businesses in which the Company and its Subsidiaries are engaged on the date of
this Agreement and reasonable extensions thereof.

 

6.15.                        Burdensome Agreements.  The Company will not, and
will not permit any Subsidiary to, enter into any agreement, instrument or other
contractual obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability of any of its Subsidiaries to (i) pay dividends and
other distributions to the Company or otherwise transfer property to the
Company; (ii) guarantee any Debt of the Company or (iii) to create, incur,
assume or suffer to exist Liens in favor of the Administrative Agent, for the
benefit of the Lenders; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

ARTICLE VII

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.                              Any representation or warranty made or deemed
made by or on behalf of the Company or any of its Subsidiaries to the Lenders or
the Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made.

 

7.2.                              Nonpayment of principal of any Loan when due,
nonpayment of any Reimbursement Obligation within one Business Day after the
same becomes due or nonpayment of interest upon any Loan or of any facility fee
or other obligation under any of the Loan Documents within five days after the
same becomes due.

 

7.3.                              The breach by the Company of any of the terms
or provisions of Section 6.1(e) or Sections 6.9 through 6.15 (inclusive)

 

7.4.                              The breach by any Borrower (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement which is not remedied within 30
days after written notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender.

 

40

--------------------------------------------------------------------------------


 

7.5.                              Failure by any Company or any Subsidiary to
(i) pay any Debt (other than the Loans) when due or interest thereon and such
failure shall continue for more than any applicable period of grace with respect
thereto, or (ii) observe or perform any term, covenant or agreement contained in
any agreement or instrument (other than this Agreement or any other Loan
Document) by which it is bound evidencing or securing or relating to any Debt,
if the effect thereof is to permit (or, with the giving of notice or lapse of
time or both, would permit) the holder or holders thereof or of any obligations
issued thereunder or a trustee or trustees acting on behalf of such holder or
holders to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $10,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

7.6.                              The Company, any other Borrower or any
Material Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing.

 

7.7.                              An involuntary case or other proceeding shall
be commenced against the Company, any other Borrower or any Material Subsidiary
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for relief shall be entered against the
Company, any other Borrower or any Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect.

 

7.8.                              Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of the Company and its Subsidiaries which,
when taken together with all other Property of the Company and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

 

7.9.                              The Company or any of its Subsidiaries shall
fail within 30 days to pay, bond or otherwise discharge one or more (i) final
judgments or orders for the payment of money in excess of $10,000,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (ii)
nonmonetary final judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

 

7.10.                        The Company or any other member of the Controlled
Group shall fail to pay when due any amount or amounts aggregating in excess of
$5,000,000 which it shall have

 

41

--------------------------------------------------------------------------------


 

become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $5,000,000 shall be filed under Title IV of ERISA by
any member of the Controlled Group, any plan administrator or any combination of
the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any Plan or
Plans having aggregate Unfunded Vested Liabilities in excess of $5,000,000 or a
proceeding shall be instituted by a fiduciary of any Plan against any member of
the Controlled Group to enforce Section 515 of ERISA with respect to any amount
or amounts aggregating in excess of $5,000,000 and such proceeding shall not
have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Plan or Plans having aggregated Unfunded Vested Liabilities in excess of
$5,000,000 must be terminated.

 

7.11.                        Any Change in Control shall occur.

 

7.12.                        The occurrence of any “default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided.

 

7.13.                        Any Loan Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Loan Document, or the Company or any other
Borrower shall fail to comply with any of the terms or provisions of any Loan
Document to which it is a party, or the Company or any other Borrower shall deny
that it has any further liability under any Loan Document to which it is a
party, or shall give notice to such effect.

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                              Acceleration.  If any Default described in
Section 7.6 or 7.7 occurs with respect to any Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the Issuers to
issue Letters of Credit shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, any Lender or any Issuer and each Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the applicable LC Collateral Account, equal
to the excess of the amount of Letter of Credit Obligations of such Borrower at
such time over the amount on deposit in such LC Collateral Account at such time
which is free and clear of all rights and claims of third parties and has not
been applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).  If any other Default occurs, the Administrative Agent may with the
consent, or shall at the request, of the Required Lenders, (x) terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuer to issue Letters of Credit, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower hereby expressly waives, and (y)
upon notice to the Company and in

 

42

--------------------------------------------------------------------------------


 

addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrowers to pay, and each applicable
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent in immediately available funds the Collateral
Shortfall Amount for such Borrower, which funds shall be deposited in the
applicable LC Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to any Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrowers, rescind and annul such acceleration and/or termination.

 

8.2.                              Amendments.  Subject to the provisions of this
Section 8.2, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default hereunder; provided that no such
supplemental agreement shall:

 

(a)                                  without the consent of each Lender affected
thereby, (i) extend the final maturity of any Loan or forgive all or any portion
of the principal amount thereof, or reduce the rate or extend the time of
payment of interest or fees thereon, (ii) reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2 or (iii)
increase the amount of the Commitment of any Lender hereunder; and

 

(b)                                 without the consent of all of the Lenders,
(i) reduce the percentage specified in the definition of Required Lenders, (ii)
permit any Borrower to assign its rights under this Agreement, (iii) amend this
Section 8.2 or (iv) release the Company from its obligations under Article XV of
this Agreement.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer.  The
Administrative Agent may waive payment of the fee required under
Section 12.1(b)  without obtaining the consent of any other party to this
Agreement.

 

8.3.                              Preservation of Rights.  No delay or omission
of the Lenders, the Issuers or the Administrative Agent to exercise any right
under the Loan Documents shall impair such right or be construed to be a waiver
of any Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law

 

43

--------------------------------------------------------------------------------


 

afforded shall be cumulative and all shall be available to the Administrative
Agent, the Lenders and the Issuers until the Obligations have been paid in full.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1.                              Survival of Representations.  All
representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.

 

9.2.                              Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, no Lender shall be obligated
to extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

9.3.                              Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                              Entire Agreement.  The Loan Documents embody
the entire agreement and understanding among the Borrowers, the Administrative
Agent, the Lenders and the Issuers and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the Lenders and
the Issuers relating to the subject matter thereof other than those contained in
the fee letter described in Section 10.13 which shall survive and remain in full
force and effect during the term of this Agreement.

 

9.5.                              Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided that the parties hereto expressly agree that the Arranger
shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and 10.8 to the
extent specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.                              Expenses; Indemnification.  (a)  The Borrowers
shall jointly and severally reimburse the Administrative Agent and JPMorgan for
any costs, internal charges and out-of-pocket expenses (including attorneys’
fees and time charges of attorneys for the Administrative Agent, which attorneys
may be employees of the Administrative Agent) paid or incurred by the
Administrative Agent or JPMorgan in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including via the
internet), review, amendment, modification, and administration of the Loan
Documents.  The Borrowers also jointly and severally agree to reimburse the
Administrative Agent, the Arrangers, the Lenders and the Issuers for any costs,
internal charges and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, the Arrangers, the Lenders
and the Issuers, which attorneys may be employees of the Administrative Agent,
the Arrangers, the

 

44

--------------------------------------------------------------------------------


 

Lenders or the Issuers) paid or incurred by the Administrative Agent, either
Arranger, any Lender or any Issuer in connection with the collection and
enforcement of the Loan Documents.  Expenses being reimbursed by the Borrowers
under this Section include costs and expenses incurred in connection with the
Reports described in the following sentence.  The Borrowers acknowledge that
from time to time Bank One may prepare and may distribute to the Lenders (but
shall have no obligation or duty to prepare or to distribute to the Lenders)
certain audit reports (the “Reports”) pertaining to the Borrowers’ assets for
internal use by Bank One from information furnished to it by or on behalf of the
Borrowers, after Bank One has exercised its rights of inspection pursuant to
this Agreement.

 

(b)                                 The Borrowers hereby further jointly and
severally agree to indemnify the Administrative Agent, each Arranger, each
Lender and each Issuer and their respective affiliates, and each of their
Related Parties against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses of litigation or preparation
therefor whether or not the Administrative Agent, either Arranger, any Lender,
any Issuer or any affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.   The obligations of
the Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

 

9.7.                              Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

9.8.                              Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP in a
manner consistent with that used in preparing the financial statements referred
to in Section 5.4.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Company shall provide to the Administrative Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financial statements
required hereunder.

 

9.9.                              Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

45

--------------------------------------------------------------------------------


 

9.10.                        Nonliability of Lenders.  The relationship between
the Borrowers on the one hand and the Lenders, the Issuers and the
Administrative Agent on the other hand shall be solely that of borrowers and
lender.  Neither the Administrative Agent, either Arranger, any Lender nor any
Issuer shall have any fiduciary responsibilities to the Borrowers.  Neither the
Administrative Agent, either Arranger, any Lender nor any Issuer undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations.  Each
Borrower agrees that neither the Administrative Agent, either Arranger, any
Lender nor any Issuer shall have liability to such Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by such Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Administrative Agent, either Arranger, any
Lender nor any Issuer shall have any liability with respect to, and each
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

 

9.11.                        Confidentiality.  Each Lender agrees to hold any
confidential information which it may receive from the Company pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

 

9.12.                        Nonreliance.  Each Lender hereby represents that it
is not relying on or looking to any margin stock (as defined in Regulation U)
for the repayment of the Loans provided for herein.

 

9.13.                        Disclosure.  The Borrowers and each Lender hereby
acknowledge and agree that Bank One and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

 

9.14.                        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby
notifies the Borrowers that pursuant to requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of such Borrower
and other information that will allow such Bank to identify such Borrower in
accordance with the USA Patriot Act.

 

46

--------------------------------------------------------------------------------


 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

10.1.                        Appointment; Nature of Relationship.  (a)  Bank
One, NA is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

(b)                                 Each Issuer shall act on behalf of the
Lenders with respect to any Letter of Credit issued by it and the documents
associated therewith.  Each Issuer shall have all of the benefits and
immunities  provided to the Administrative Agent in this Article X with respect
to any acts taken or omissions suffered by the Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included such
Issuer with respect to such acts or omissions and  as additionally provided in
this Agreement with respect to such Issuer.

 

10.2.                        Powers.  The Administrative Agent shall have and
may exercise such powers under the Loan Documents as are specifically delegated
to the Administrative Agent by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Administrative Agent shall
have no implied duties to the Lenders, or any obligation to the Lenders to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

 

10.3.                        General Immunity.  Neither the Administrative Agent
nor any of its Related Parties shall be liable to any Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

47

--------------------------------------------------------------------------------


 

10.4.                        No Responsibility for Loans, Recitals, etc. 
Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of any Borrower or any
guarantor of any of the Obligations or of any of such Borrower’s or any such
guarantor’s respective Subsidiaries.

 

10.5.                        Action on Instructions of Lenders.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

10.6.                        Employment of Agents and Counsel.  The
Administrative Agent may execute any of its duties as Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

 

10.7.                        Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

48

--------------------------------------------------------------------------------


 

10.8.                        Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
accordance with their Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.4(g) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Company referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”.  If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

10.10.                  Rights as a Lender.  If the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

 

10.11.                  Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, either
Arranger, any other Lender or any Issuer and based on the financial statements
prepared by the Company and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will,

 

49

--------------------------------------------------------------------------------


 

independently and without reliance upon the Administrative Agent, either
Arranger, any other Lender or any Issuer and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or an Arranger hereunder, neither the Administrative Agent
nor either Arranger shall have any duty or responsibility (either initially or
on a continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Company or any of its Affiliates that may come into
the possession of the Administrative Agent or either Arranger (whether or not in
their respective capacity as Administrative Agent or an Arranger) or any of
their Affiliates.

 

10.12.                  Successor Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign.  The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders; provided that the Administrative Agent may not be removed unless the
Administrative Agent (in its individual capacity) and any affiliate thereof
acting as an Issuer is relieved of all of its duties as an Issuer pursuant to
documentation reasonably satisfactory to such Person on or prior to the date of
such removal.  Upon any such resignation or removal, the Required Lenders shall
have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty days after the resigning
Agent’s giving notice of its intention to resign, then the resigning Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent.  Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of any Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrowers shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent

 

50

--------------------------------------------------------------------------------


 

assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.

 

10.13.                  Agent and Arranger Fees.  The Borrowers jointly and
severally agree to pay to the Administrative Agent and the Arranger, for their
respective accounts, the fees agreed to by the Borrowers, the Administrative
Agent and the Arranger pursuant to that certain letter agreement dated August 3,
2004, or as otherwise agreed from time to time.

 

10.14.                  Delegation to Affiliates.  The Borrowers and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
Related Parties) which performs duties in connection with this Agreement shall
be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Article IX and this Article X.

 

10.15.                  Other Agents  No Lender identified in this Agreement as
the Syndication Agent or a Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in
Section 10.11.

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

11.1.                        Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if a Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower
may, with the prior consent of the Administrative Agent, be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

 

11.2.                        Sharing of Payments.  (a)  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) on account of principal of or
interest on the Loans or the Reimbursement Obligations owed to it by any
Borrower in excess of its Pro Rata Share or BSub Percentage, respectively, of
all payments and other recoveries obtained by all Lenders or the applicable BSub
Lenders, as the case may be, on account of principal of and interest on such
Loans or Reimbursement Obligations, then such Lender shall immediately (a)
notify the Administrative Agent and the other applicable Lenders of such fact
and (b) purchase such participations in the Loans and Reimbursement Obligations
of the other Lenders to such Borrower as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery pro rata with
such other Lenders in accordance with their Pro Rata Shares or BSub Percentages,
as applicable; provided that if all or any portion of such excess payment or
other recovery is thereafter recovered from

 

51

--------------------------------------------------------------------------------


 

the purchasing Lender, such purchase shall to that extent be rescinded and each
other applicable Lender shall repay to the purchasing Lender the purchase price
paid therefor, together with an amount equal to such paying Lender’s ratable
share (according to the proportion of (i) the amount of such paying Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.

 

                                               
(b)                                 Each Borrower agrees that any Lender
purchasing a participation from another Lender pursuant to this Section 11.2
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a direct creditor of such Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 11.2.

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.                        Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuer that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuer that issues any Letter of
Credit), Participants (to the extent provided in clause (c) below) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuers and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                              the Company, provided that no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if a Default has occurred and is continuing, any
other assignee;

 

(B)                                the Administrative Agent; and

 

(C)                                the Issuers.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s

 

52

--------------------------------------------------------------------------------


 

Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default has occurred and is
continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its other Commitment, if
any (or Loans made thereunder);

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 12.1(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (x) a
Lender, (y) an Affiliate of a Lender or (z) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to clause (iv) below, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4, 9.6 and 9.10).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this clause (b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Letter of Credit Obligations owing to, each Lender pursuant to the
terms hereof from time to time

 

53

--------------------------------------------------------------------------------


 

(the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuers and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Company or
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.10(b), 2.18(e), 2.24, 10.8 or 11.2(b),
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuers or the other Lenders, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuers
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
clause (b) that affects such Participant.  Subject to clause (c)(ii), each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3, 3.4, 9.6 and 9.10 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.3 or 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 3.4 unless
the Company is notified of the participation sold to such

 

54

--------------------------------------------------------------------------------


 

Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.4(d) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

12.2.                        Dissemination of Information.  Each Borrower
authorizes each Lender to disclose to any assignee or Participant, or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, including any information contained in any Reports; provided that
each Transferee and prospective Transferee agrees to be bound by Section 9.11 of
this Agreement.

 

12.3.                        Tax Treatment.  If any interest in any Loan
Document is transferred to any Transferee which is not incorporated under the
laws of the United States or any State thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.4(d).

 

ARTICLE XIII

NOTICES

 

13.1.                        Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

(i)                                     if to any Borrower, to the Company at
its address or telecopier number set forth on the signature page hereof;

 

(ii)                                  if to the Administrative Agent, at its
address or telecopier number set forth on the signature page hereof;

 

(iii)                               if to an Issuer, to it at its address or
telecopier number set forth on the signature page hereof or in its
Administrative Questionnaire, as applicable; and

 

(iv)                              if to a Lender, to it at its address or
telecopier number set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,

 

55

--------------------------------------------------------------------------------


 

shall be deemed to have been given at the opening of business on the next
Business Day for the recipient).  Notices delivered through electronic
communications to the extent provided in clause (b) below, shall be effective as
provided in such clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuer pursuant to
Article II if such Lender or such Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or any Borrower
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.                        Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

14.2.                        Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of

 

56

--------------------------------------------------------------------------------


 

which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other state laws based on the Uniform Electronic Transactions Act.

 

ARTICLE XV

GUARANTY BY THE COMPANY

 

15.1.                        Guaranty.  The Company hereby absolutely,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of all obligations
of the Borrowing Subsidiaries under this Agreement, including the principal of
and interest on each Loan to each Borrowing Subsidiary and all obligations of
each Borrowing Subsidiary under or in connection with any Letter of Credit, and
all costs and expenses of the Administrative Agent and the Lenders in enforcing
any of their rights against the Borrowing Subsidiaries hereunder.  Upon failure
by any Borrowing Subsidiary to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place, in the currency and
in the manner specified in this Agreement.

 

15.2.                        Guaranty Unconditional.  The obligations of the
Company under this Article XV shall be absolute, unconditional and irrevocable
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrowing
Subsidiary under this Agreement or any other Loan Document, by operation of law
or otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement or any other Loan Document;

 

(c)                                  any release, impairment, non perfection or
invalidity of any other guaranty or of any direct or indirect security for any
obligation of any Borrowing Subsidiary under this Agreement or any other Loan
Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any Borrowing Subsidiary or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrowing
Subsidiary or any Borrowing Subsidiary’s assets or any resulting release or
discharge of any obligation of any Borrowing Subsidiary contained in this
Agreement or any other Loan Document;

 

(e)                                  the existence of any claim, set off or
other right which the Company may have at any time against any Borrowing
Subsidiary, the Administrative Agent, any Lender, any Issuer or any other
Person, whether in connection herewith or any unrelated transaction; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

(f)                                    any invalidity or unenforceability
relating to or against any Borrowing Subsidiary for any reason of this Agreement
or any other Loan Document, or any provision of any

 

57

--------------------------------------------------------------------------------


 

applicable law or regulation purporting to prohibit the payment by any Borrowing
Subsidiary of the principal of or interest on any Loan or any other amount
payable by such Borrowing Subsidiary under this Agreement or any other Loan
Document; or

 

(g)                                 any other act or omission to act or delay of
any kind by any Borrowing Subsidiary, the Administrative Agent, any Lender, any
Issuer or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the Company’s obligations as guarantor hereunder.

 

15.3.                        Discharge only upon Payment in Full; Reinstatement
in Certain Circumstances.  The Company’s obligations as guarantor hereunder
shall remain in full force and effect until the Commitments shall have
terminated and all obligations of the Borrowing Subsidiaries under this
Agreement and each other Loan Document shall have been paid in full.  If at any
time any payment of principal, interest or any other amount payable by any
Borrowing Subsidiary under or in connection with this Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrowing Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

15.4.                        Waiver by the Company.  The Company irrevocably
waives acceptance hereof,  presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Borrowing Subsidiary or any other Person.

 

15.5.                        Subrogation.  Notwithstanding any payment made by
or for the account of any Borrowing Subsidiary pursuant to this Article XV, the
Company shall not be subrogated to any right of the Administrative Agent, any
Lender or any Issuer until such time as the Administrative Agent, the Lenders
and the Issuers and any applicable Affiliate of any Lender shall have received
final payment in cash of the full amount of all obligations of the Borrowing
Subsidiaries hereunder and under each other Loan Document.

 

15.6.                        Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by any Borrowing Subsidiary under this
Agreement or any other Loan Document is stayed upon the insolvency, bankruptcy
or reorganization of such Borrowing Subsidiary, all such amounts otherwise
subject to acceleration under the terms of this Agreement shall nonetheless be
payable by the Company hereunder forthwith on demand by the Administrative Agent
made at the request of the Required Lenders.

 

58

--------------------------------------------------------------------------------


 

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.                        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.                        CONSENT TO JURISDICTION.  EACH BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND EACH BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY ISSUER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

16.3.                        WAIVER OF JURY TRIAL.  EACH BORROWER, THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Lenders, the Issuers and the Administrative
Agent have executed this Agreement as of the date first above written.

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Melanie E. R. Miller

 

 

 

Name: Melanie E. R. Miller

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

 

222 South 9th Street

 

 

Suite 2300

 

 

Minneapolis, MN 55402-4099

 

 

Attention: Melanie E. R. Miller

 

 

FAX: 612-376-3150

 

 

S-1

--------------------------------------------------------------------------------


Commitments

 

 

 

 

 

$105,000,000

BANK ONE, NA,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Mike Kells

 

 

Name: Mike Kells

 

Title: Associate Director

 

 

 

 

 

Lending Office:

 

 

 

Bank One, NA

 

131 South Dearborn Street

 

IL1-0010

 

Chicago, Illinois 60603

 

Attention: Duyanna Goodlet

 

FAX: (312) 385-7098

 

 

 

with a copy to:

 

 

 

Bank One, NA

 

111 East Wisconsin Avenue

 

16th Floor

 

Milwaukee, Wisconsin 53202

 

Attention: Anthony F. Maggiore

 

FAX: (414) 765-2625

 

S-2

--------------------------------------------------------------------------------


 

$105,000,000

WACHOVIA BANK, N.A.

 

Individually and as Syndication Agent

 

 

 

 

 

By:

/s/ Shawn Janko

 

 

Name: Shawn Janko

 

Title: Vice President

 

S-3

--------------------------------------------------------------------------------


 

$80,000,000

U.S. BANK NATIONAL ASSOCIATION

 

Individually and as a Co-Documentation Agent

 

 

 

 

 

By:

/s/ Christopher W. Rupp

 

 

Name: Christopher W. Rupp

 

Title: Assistant Vice President

 

S-4

--------------------------------------------------------------------------------


 

$80,000,000

WELLS FARGO BANK, N.A.

 

Individually and as a Co-Documentation Agent

 

 

 

 

 

By:

/s/ Scott Bjelde

 

 

Name: Scott Bjelde

 

Title: Senior Vice President

 

 

 

 

 

By:

/s/ Jennifer D. Barrett

 

 

Name: Jennifer D. Barrett

 

Title: Vice President and Loan Team Manager

 

S-5

--------------------------------------------------------------------------------


 

$40,000,000

ING CAPITAL LLC

 

 

 

 

 

By:

/s/ Gil R. Kirkpatrick

 

 

Name: Gil R. Kirkpatrick

 

Title: Director

 

S-6

--------------------------------------------------------------------------------


 

$30,000,000

BNP PARIBAS

 

 

 

 

 

By:

/s/ Jo Ellen Bender

 

 

Name: Jo Ellen Bender

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Christine L. Howatt

 

 

Name: Christine L. Howatt

 

Title: Director

 

S-7

--------------------------------------------------------------------------------


 

$30,000,000

ROYAL BANK OF SCOTLAND, plc

 

 

 

 

 

By:

/s/ Michael E. Keating

 

 

Name: Michael E. Keating

 

Title: Managing Director

 

S-8

--------------------------------------------------------------------------------


 

$30,000,000

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ Yasuhiko Imai

 

 

Name: Yasuhiko Imai

 

Title: Senior Vice President

 

S-9

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Rate/Letter of Credit Fee Rate

 

0.180

%

0.220

%

0.310

%

0.375

%

0.475

%

Applicable Fee Rate

 

0.070

%

0.080

%

0.090

%

0.125

%

0.150

%

Utilization Fee Rate

 

0.100

%

0.100

%

0.100

%

0.125

%

0.125

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A1 or better and the Company’s S&P Rating is A+ or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is A2 or
better and the Company’s S&P Rating is A or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is A3 or better and the Company’s S&P Rating is A- or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status  or Level III Status and (ii) the
Company’s Moody’s Rating is Baa1 or better and the Company’s S&P Rating is BBB+
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

--------------------------------------------------------------------------------


 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the Company has no Moody’s Rating or no S&P Rating,
Level V Status shall exist.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (e.g., A+/A2 results in Level I Status and
A/A3 results in Level II Status).  If the Company is split-rated and the ratings
differential is two or more notches, the rating which is one notch above the
lower rating shall be used (e.g., A+/A3 results in Level II Status and A+/Baa2
results in Level III Status).  If at any date, the Company’s long-term unsecured
debt is rated by neither S&P nor Moody’s, then Level V Status shall apply.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of                ,         (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Bemis Company, Inc. (the
“Company”), various subsidiaries of the Company, the lenders party thereto and
Bank One, NA, as Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                       of the Company;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                ,
      .

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of             ,       with

Provisions of        and          of

the Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower(s):

Bemis Company, Inc. and various subsidiaries

 

 

 

4.

Administrative Agent:

Bank One, NA, as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of September 2, 2004 among Bemis Company, Inc.,
various subsidiaries thereof, the Lenders parties thereto, Bank One, NA, as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

BANK ONE, NA, as
Administrative Agent

 

 

By

 

 

Title:

 

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

 

 

By

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                        ]

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To Bank One, NA,

 as Administrative Agent (the “Administrative Agent”) under the Credit Agreement

 Described Below.

 

Re:                               Credit Agreement dated as of September 2, 2004
(as the same may be amended or modified, the “Credit Agreement”) among Bemis
Company, Inc. (the “Company”), various subsidiaries of the Company, the Lenders
named therein and the Administrative Agent.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Company; provided that the Administrative Agent may otherwise transfer funds
as hereafter directed in writing by the Company in accordance with Section 13.1
of the Credit Agreement or based on any telephonic notice made in accordance
with Section 2.14 of the Credit Agreement.

 

 

Customer/Account Name

 

Transfer Funds To

 

 

For Account No.

 

Reference/Attention To

 

Authorized Officer (Customer Representative)

 

Date

 

 

 

 

 

 

 

 

(Please Print)

Signature

 

 

Bank Officer Name

Date

 

 

 

 

 

 

 

(Please Print)

Signature

 

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

NOTE

 

 

[Date]                

 

                                         , a                                  
(the “Borrower”), promises to pay to the order of
                                                                   (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the main office of Bank One, NA in
Chicago, Illinois, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of September 2, 2004 (which, as
amended or otherwise modified from time to time, is herein called the
“Agreement”), among the Borrower, various affiliates thereof, the lenders party
thereto, including the Lender, and Bank One, NA, as Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                 ,

DATED           ,

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

ASSOCIATED COSTS RATE

 

1.                                       Definitions.

 

In this Exhibit E:

 

“Act” means the Bank of England Act of 1998.

 

The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to the them under or pursuant to the Act or by the Bank of England (as
may be appropriate), on the day of the application of the formula set forth in
this Exhibit F.

 

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

 

“Fees Regulations” means, as appropriate, either:  (i) the Banking Supervision
(Fees) Regulations 1998, or (ii) such regulations as from time to time may be in
force, relating to the payment of fees for banking supervision in the United
Kingdom.

 

“FSA” means the Financial Services Authority.

 

2.                                       Calculation of the Associated Costs
Rate.

 

The Associated Costs Rate is an incremental per annum addition to the interest
rate charged with respect to each Eurocurrency Loan to compensate the Lenders
for the cost attributable to such Eurocurrency Loan resulting from the
imposition from time to time under or pursuant to the Act and/or by the Bank of
England and/or the FSA (or other United Kingdom governmental authorities or
agencies) of a requirement to place non-interest bearing or Special Deposits
(whether interest bearing or not) with the Bank of England and/or pay fees to
the FSA calculated by reference to the liabilities used to fund the relevant
Eurocurrency Loan.

 

The “Associated Costs Rate” is the rate determined by the Administrative Agent
to be equal to the rate (rounded upward, if necessary, to the next higher 1/100
of 1%) resulting from the application of the following formula:

 

For Pounds Sterling:

 

 

AB + C(B – D) + E x 0.01

 

 

100 – (A + C)

 

 

For other Agreed Currencies:

 

 

E x 0.01

 

 

300

 

 

--------------------------------------------------------------------------------


 

where on the day of application of the formula,

 

A             is the percentage of Eligible Liabilities (in excess of any stated
minimum) which the Administrative Agent is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England.

 

B             is the Eurocurrency Reference Rate applicable to the related
Eurocurrency Loan.

 

C             is the level of interest-bearing Special Deposits, expressed as a
percentage of Eligible Liabilities, which the Administrative Agent is required
from time to time to maintain by the Bank of England (or other United Kingdom
governmental authority or agency).

 

D             is the percentage rate per annum payable by the Bank of England to
the Administrative Agent on Special Deposits.

 

E              is the rate payable by the Administrative Agent to the FSA
pursuant to the Fees Regulations and expressed in pounds per 1,000,000 Pounds
Sterling of the Fee Base of the Administrative Agent.

 

(A, B, C and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained from subtracting D from B shall be
counted as zero.)

 

The Associated Costs Rate attributable to a Eurocurrency Loan for any period
shall be calculated at or about 11:00 a.m. (London time) on the first day of
such period for the duration of such period.

 

The determination of the Associated Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF INCREASE REQUEST

 

                                 , 20    

 

Bank One, NA, as Administrative Agent

  under the Credit Agreement referred to below

[ADDRESS]

Attention:  [                          ]

 

Ladies/Gentlemen:

 

Please refer to the Credit Agreement dated as of September 2, 2004 (as amended
or otherwise modified from time to time, the “Credit Agreement”) among Bemis
Company, Inc. (the “Company”), various subsidiaries of the Company, various
financial institutions and Bank One, NA, as Administrative Agent.  Capitalized
terms used but not defined herein have the respective meanings set forth in the
Credit Agreement.

 

In accordance with Section 2.5.4 of the Credit Agreement, the Company hereby
requests an increase in the Aggregate Commitment from $                     to
$                    .  Such increase shall be made by [increasing the
[Domestic][Multicurrency] Commitment of                          from
$                 to $                ] [adding                            as an
Additional Lender under the Credit Agreement with a [Domestic][Multicurrency]
Commitment of $                        ] as set forth in the letter attached
hereto.  Such increase shall be effective three Business Days after the date
that the Administrative Agent acknowledges receipt of the letter attached hereto
or such other date as is agreed among the Company, the Administrative Agent and
the [increasing] [Additional] Lender.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO EXHIBIT F

 

[Date]

 

Bank One, NA, as Administrative Agent

  under the Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

 

 

Ladies/Gentlemen:

 

Please refer to the letter dated                     , 20     from Bemis
Company, Inc. (the “Company”) requesting an increase in the Aggregate Commitment
from $                     to $                     pursuant to Section 2.5.4 of
the Credit Agreement dated as of September 2, 2004 (as amended or otherwise
modified from time to time, the “Credit Agreement”) among the Company, various
subsidiaries of the Company, various financial institutions and Bank One, NA, as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to increase its
[Domestic][Multicurrency] Commitment under the Credit Agreement from
$                     to $                     effective on the date which is
three Business Days after the acknowledgment of receipt hereof by the
Administrative Agent or on such other date as may be agreed among the Company,
the Administrative Agent and the undersigned.

 

 

Very truly yours,

 

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Receipt acknowledged as of

                          , 20      

 

BANK ONE, NA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO EXHIBIT F

 

[Date]

 

Bank One, NA, as Administrative Agent

  under the Credit Agreement referred to below

[ADDRESS]

Attention:  [                              ]

 

Ladies/Gentlemen:

 

Please refer to the letter dated                     , 20       from Bemis
Company, Inc. (the “Company”) requesting an increase in the Aggregate Commitment
from $                     to $                     pursuant to Section 2.5.4 of
the Credit Agreement dated as of September 2, 2004 (as amended or otherwise
modified from time to time, the “Credit Agreement”) among the Company, various
Subsidiaries of the Company, various financial institutions and Bank One, NA, as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a [Domestic][Multicurrency] Commitment of
$                     effective on the date which is three Business Days after
the acknowledgement of receipt hereof, and consent hereto, by the Administrative
Agent or on such other date as may be agreed among the Company, the
Administrative Agent and the undersigned.

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; and
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution and
delivery of this letter and the performance of its obligations as a Lender under
the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Company may reasonably
request in connection with the transactions contemplated by this letter.

 

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

 

(A)

Notice Address:

 

 

 

 

 

Legal name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone: (   )

 

 

 

Facsimile: (   )

 

 

 

 

 

(B)

Payment Instructions:

 

 

 

 

 

Account No.:

 

 

 

 

At:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

 

Attention:

 

 

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this letter by
telecopy shall be effective as delivery of a manually executed counterpart of
this letter.  This letter shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

                            , 20      

 

BANK ONE, NA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

BORROWING SUBSIDIARY AGREEMENT

 

[Date]

 

Bank One, NA, as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to the Credit
Agreement dated as of September 2, 2004 (as amended or otherwise modified from
time to time, the “Credit Agreement”) among the Company, the Borrowing
Subsidiaries named therein, the financial institutions from time to time party
thereto and Bank One, NA, as Administrative Agent.  Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Company requests that                  (the “Designated Borrowing
Subsidiary”) become a Borrowing Subsidiary under the Credit Agreement effective
on                             .  The Company and the Designated Borrowing
Subsidiary make, on and as of the date of such effectiveness, the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article V of the Credit Agreement.  The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder.  Each reference to a Borrowing Subsidiary in the Agreement shall be
deemed to include the Designated Borrowing Subsidiary.

 

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in the Section 13.1 of
the Credit Agreement.

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary [and the Lenders listed below]* and acceptance
hereof by the Administrative Agent, the Designated Borrowing Subsidiary shall
become a Borrowing Subsidiary under the Credit Agreement as though it were an
original party thereto and shall be entitled to borrow under the Credit
Agreement upon the satisfaction of the conditions precedent set forth in Article
IV of the Credit Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY].

 

--------------------------------------------------------------------------------

*Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[DESIGNATED BORROWING
SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted as of the date first above written.
BANK ONE, NA, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment 1 to Borrowing Subsidiary Agreement

 

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders:

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

BORROWING SUBSIDIARY TERMINATION

 

[Date]

 

Bank One, NA, as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

Bemis Company, Inc. (the “Company”), refers to the Credit Agreement dated as of
September 2, 2004 (as amended or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries named
therein, the financial institutions from time to time party thereto and Bank
One, NA, as Administrative Agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Company elects to terminate the status of                    (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
Credit Agreement.  The Company represents and warrants that no Loans or Letters
of Credit made to or issued for the account of the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all principal and
interest on all Loans, and all reimbursement obligations with respect to Letters
of Credit payable by the Terminated Borrowing Subsidiary pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------